Exhibit 10.1

CONFORMED COPY

 

 

 

CREDIT AGREEMENT

Dated as of May 13, 2016

among

WELLTOWER INC.,

as the Borrower

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, L/C Issuer and a Swingline Lender

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

DEUTSCHE BANK SECURITIES INC.,

as Documentation Agent

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., KEYBANC CAPITAL MARKETS INC. and

DEUTSCHE BANK SECURITIES INC.,

as U.S. Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., KEYBANC CAPITAL MARKETS INC. and

RBC CAPITAL MARKETS,

as Canadian Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

JPMORGAN CHASE BANK, N.A.,

as Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page    ARTICLE I DEFINITIONS AND ACCOUNTING AND OTHER TERMS      1   

Section 1.01

   Defined Terms      1   

Section 1.02

   Other Interpretive Provisions      37   

Section 1.03

   Accounting Terms      38   

Section 1.04

   Rounding      38   

Section 1.05

   Times of Day      38   

Section 1.06

   Exchange Rates; Currency Equivalents      39   

Section 1.07

   Additional Alternative Currencies      39   

Section 1.08

   Change of Currency      41   

Section 1.09

   Letter of Credit Amounts      41    ARTICLE II COMMITMENTS AND CREDIT
EXTENSIONS      41   

Section 2.01

   Loans      41   

Section 2.02

   Borrowings, Conversions and Continuations of Loans      46   

Section 2.03

   Letters of Credit      48   

Section 2.04

   Swingline Loans      57   

Section 2.05

   Prepayments      60   

Section 2.06

   Termination or Reduction of Commitments      61   

Section 2.07

   Repayment of Loans      62   

Section 2.08

   Interest and Default Rate      63   

Section 2.09

   Fees      64   

Section 2.10

   Computation of Interest and Fees      64   

Section 2.11

   Evidence of Debt      65   

Section 2.12

   Payments Generally; Administrative Agent’s Clawback      65   

Section 2.13

   Sharing of Payments by Lenders      68   

Section 2.14

   Cash Collateral      69   

Section 2.15

   Defaulting Lenders      70   

Section 2.16

   Increase in Revolving Facility      73   

Section 2.17

   Incremental U.S. Term Loan Commitments      74   

Section 2.18

   Incremental Canadian Term Loan Commitments      75   

Section 2.19

   Extension of Maturity Date for Revolving Facility      77    ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY      77   

Section 3.01

   Taxes      77   

Section 3.02

   Illegality      82   

Section 3.03

   Inability to Determine Rates      82   

Section 3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      83   

Section 3.05

   Compensation for Losses      85   

Section 3.06

   Mitigation Obligations; Replacement of Lenders      86   

Section 3.07

   Survival      86   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      86   

Section 4.01

   Conditions of Initial Credit Extension      86   

Section 4.02

   Conditions to all Credit Extensions      88    ARTICLE V REPRESENTATIONS AND
WARRANTIES      88   

Section 5.01

   Organization      88   

Section 5.02

   Power, Authority, Consents      89   

Section 5.03

   No Violation of Law or Agreements      89   

Section 5.04

   Due Execution, Validity, Enforceability      89   

Section 5.05

   Title to Properties      90   

Section 5.06

   Judgments, Actions, Proceedings      90   

Section 5.07

   No Defaults, Compliance with Laws      90   

Section 5.08

   Burdensome Documents      90   

Section 5.09

   Financial Statements; Projections      91   

Section 5.10

   Tax Returns      91   

Section 5.11

   Intangible Assets      91   

Section 5.12

   Regulation U; Investment Company Act; EEA Financial Institution      91   

Section 5.13

   Name Changes, Mergers, Acquisitions      91   

Section 5.14

   Full Disclosure      92   

Section 5.15

   Licenses and Approvals      92   

Section 5.16

   ERISA      92   

Section 5.17

   REIT Status      92   

Section 5.18

   OFAC      93    ARTICLE VI AFFIRMATIVE COVENANTS      93   

Section 6.01

   Financial Statements      93   

Section 6.02

   Books and Records      97   

Section 6.03

   Inspections and Audits      97   

Section 6.04

   Maintenance and Repairs      97   

Section 6.05

   Continuance of Business      97   

Section 6.06

   Copies of Corporate Documents      97   

Section 6.07

   Perform Obligations      98   

Section 6.08

   Notice of Litigation      98   

Section 6.09

   Financial Covenants      98   

Section 6.10

   Insurance      98   

Section 6.11

   Notice of Certain Events      99   

Section 6.12

   Comply with ERISA      99   

Section 6.13

   Environmental Compliance      99   

Section 6.14

   Maintenance of REIT Status; Listing on National Securities Exchange      100
  

Section 6.15

   Anti-Corruption Laws      100   

Section 6.16

   Use of Proceeds      100   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS      100   

Section 7.01

   Indebtedness      100   

Section 7.02

   Liens      101   

Section 7.03

   Intentionally Omitted      102   

Section 7.04

   Mergers, Acquisitions      102   

Section 7.05

   Distributions      102   

Section 7.06

   Changes in Structure      103   

Section 7.07

   Disposition of Assets      103   

Section 7.08

   Investments      103   

Section 7.09

   Fiscal Year      103   

Section 7.10

   ERISA Obligations      103   

Section 7.11

   Use of Proceeds      104   

Section 7.12

   Transactions with Affiliates      104   

Section 7.13

   Hazardous Material      104    ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES   
  105   

Section 8.01

   Events of Default      105   

Section 8.02

   Remedies upon Event of Default      108   

Section 8.03

   Application of Funds      108    ARTICLE IX ADMINISTRATIVE AGENT      109   

Section 9.01

   Appointment and Authority      109   

Section 9.02

   Rights as a Lender      110   

Section 9.03

   Exculpatory Provisions      110   

Section 9.04

   Reliance by Administrative Agent      111   

Section 9.05

   Delegation of Duties      112   

Section 9.06

   Resignation of Administrative Agent      112   

Section 9.07

   Non-Reliance on Administrative Agent and Other Lenders      113   

Section 9.08

   No Other Duties, Etc.      114   

Section 9.09

   Administrative Agent May File Proofs of Claim      114    ARTICLE X
MISCELLANEOUS      115   

Section 10.01

   Amendments, Etc.      115   

Section 10.02

   Notices; Effectiveness; Electronic Communications      117   

Section 10.03

   No Waiver; Cumulative Remedies; Enforcement      119   

Section 10.04

   Expenses; Indemnity; Damage Waiver      119   

Section 10.05

   Payments Set Aside      121   

Section 10.06

   Successors and Assigns      122   

Section 10.07

   Treatment of Certain Information; Confidentiality      127   

Section 10.08

   Right of Setoff      128   

Section 10.09

   Interest Rate Limitation      128   

Section 10.10

   Counterparts; Integration; Effectiveness      129   

Section 10.11

   Survival of Representations and Warranties      129   

 

iii



--------------------------------------------------------------------------------

Section 10.12

   Severability      129   

Section 10.13

   Replacement of Lenders      130   

Section 10.14

   Governing Law; Jurisdiction; Etc.      131   

Section 10.15

   Waiver of Jury Trial      132   

Section 10.16

   No Advisory or Fiduciary Responsibility      132   

Section 10.17

   Electronic Execution of Assignments and Certain Other Documents      133   

Section 10.18

   Automatic Alternative Currency Conversion      133   

Section 10.19

   Judgment Currency      133   

Section 10.20

   USA PATRIOT Act Notice      134   

Section 10.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      134
  

Section 10.22

   Termination of Existing Credit Agreement      135   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Certain Addresses for Notices Schedule 1.01(b)    Initial
Commitments and Applicable Percentages Schedule 1.01(c)    Existing Letters of
Credit Schedule 5.02    Consents, Waivers, Approvals; Violation of Agreements
Schedule 5.06    Judgments, Actions, Proceedings Schedule 5.07    Defaults;
Compliance with Laws, Regulations, Agreements Schedule 5.08    Burdensome
Documents Schedule 5.16    Employee Benefit Plans EXHIBITS    Exhibit A    Form
of Administrative Questionnaire Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Compliance Certificate Exhibit D-1    Form of Loan Notice
Exhibit D-2    Form of Swingline Loan Notice Exhibit E-1    Form of Bid Loan
Quote Request Exhibit E-2    Form of Bid Loan Quote Exhibit F-1    Form of
Revolving Note Exhibit F-2    Form of Bid Loan Note Exhibit F-3    Form of
Swingline Note Exhibit F-4    Form of U.S. Term Note Exhibit F-5    Form of
Canadian Term Note Exhibit G    Form of Officer’s Certificate Exhibit H-1   
Form of U.S. Tax Compliance Certificate    (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit H-2    Form of U.S.
Tax Compliance Certificate    (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit H-3    Form of U.S.
Tax Compliance Certificate    (For Foreign Lenders That Are Partnerships for
U.S. Federal Income Tax Purposes) Exhibit H-4    Form of U.S. Tax Compliance
Certificate    (For Foreign Participants That Are Partnerships for U.S. Federal
Income Tax Purposes) Exhibit I    Form of Funding Indemnity Letter

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of May 13, 2016, among:

WELLTOWER INC. (f/k/a Health Care REIT, Inc.), a Delaware corporation (the
“Borrower”);

Each Lender from time to time party hereto (individually, a “Lender” and
collectively, the “Lenders”); and

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower has requested that the Lenders, the Swingline Lender and
the L/C Issuer provide revolving credit and term loan facilities and other
financial accommodations to the Borrower for the purposes set forth herein; and

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
provide such revolving credit and term loan facilities and such other financial
accommodations to the Borrower on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING AND OTHER TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Absolute Rate” has the meaning assigned to such term in Section 2.01(c)(ii)(C).

“Act” has the meaning assigned to such term in Section 10.20.

“Administrative Agent” means KeyBank National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 10.19.

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
Sterling, Swiss Francs, Yen and Dollars and each other currency that is approved
in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Tranche L/C Exposure” means, at any time, (i) the
aggregate undrawn amount of all outstanding Alternative Currency Tranche Letters
of Credit at such time and (ii) the aggregate amount of all L/C Disbursements in
respect of Alternative Currency Tranche Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The Alternative
Currency Tranche L/C Exposure of any Revolving Lender at any time shall be its
Applicable Alternative Currency Tranche Percentage of the total Alternative
Currency Tranche L/C Exposure at such time.

“Alternative Currency Tranche Letter of Credit” means a Letter of Credit
denominated in an Alternative Currency.

“Alternative Currency Tranche Revolving Borrowing” means a borrowing consisting
of simultaneous Alternative Currency Tranche Revolving Loans of the same Type,
in the same currency and having the same Interest Period made by each of the
Alternative Currency Tranche Revolving Lenders pursuant to Section 2.01(b)(ii).

“Alternative Currency Tranche Revolving Commitment” means, as to each
Alternative Currency Tranche Revolving Lender, its obligation to make
Alternative Currency Tranche Revolving Loans to the Borrower pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding the
Dollar Equivalent of which does not exceed the Dollar amount set forth opposite
such Lender’s name on Schedule 1.01(b) under the caption “Alternative Currency
Tranche Revolving Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The Alternative Currency Tranche Revolving Commitments of all of the
Alternative Currency Tranche Revolving Lenders on the Closing Date shall be
$1,000,000,000.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Tranche Revolving Exposure” means, as to any Alternative
Currency Tranche Revolving Lender at any time, (i) the Outstanding Amount at
such time of such Lender’s Alternative Currency Tranche Revolving Loans plus
(ii) the Outstanding Amount of such Lender’s participation in L/C Obligations
with respect to Alternative Currency Tranche Letters of Credit, in each case, at
such time.

“Alternative Currency Tranche Revolving Lender” means, at any time, (a) so long
as any Alternative Currency Tranche Revolving Commitment is in effect, any
Lender that has an Alternative Currency Tranche Revolving Commitment at such
time or (b) if the Alternative Currency Tranche Revolving Commitments have
terminated or expired, any Lender that has an Alternative Currency Tranche
Revolving Loan at such time.

“Alternative Currency Tranche Revolving Loan” has the meaning assigned to such
term in Section 2.01(b)(ii).

“Applicable Alternative Currency Tranche Percentage” means with respect to any
Alternative Currency Tranche Revolving Lender at any time, such Alternative
Currency Tranche Revolving Lender’s Applicable Percentage in respect of the
Alternative Currency Tranche Revolving Commitments of all Alternative Currency
Tranche Lenders at such time.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including without limitation, the United
States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.

“Applicable Percentage” means (a) in respect of the U.S. Term Facility, with
respect to any U.S. Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the U.S. Term Facility represented by (i) on or prior to
the Closing Date, such U.S. Term Lender’s U.S. Term Commitment at such time and
(ii) thereafter, the outstanding principal amount of such U.S. Term Lender’s
U.S. Term Loans at such time; (b) in respect of the Canadian Term Facility, with
respect to any Canadian Term Lender at any time, the percentage (carried out to
the ninth decimal place) of the Canadian Term Facility represented by (i) on or
prior to the Closing Date, such Canadian Term Lender’s Canadian Term Commitment
at such time and (ii) thereafter, the outstanding principal amount of such
Canadian Term Lender’s Canadian Term Loans at such time; (c) in respect of the
Revolving Facility, with respect to any Revolving Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Facility
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15; (d) in respect of the U.S.
Tranche Revolving Commitments, with respect to any U.S. Tranche Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the U.S.
Tranche Revolving Commitments of all U.S. Tranche Revolving Lenders represented
by such U.S. Tranche Revolving Lender’s Revolving Commitment at such time and
(e) in respect of the Alternative Currency Tranche Revolving Commitments, with
respect to any Alternative Currency Tranche Revolving Lender at any time, the
percentage (carried out to the ninth decimal place) of the Alternative Currency
Tranche Revolving Commitments of all Alternative Currency Tranche Revolving
Lenders represented by such Alternative Currency Tranche Revolving Lender’s
Revolving Commitment at such time. If the Commitments of all of the Lenders to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions

 

3



--------------------------------------------------------------------------------

have been terminated pursuant to Section 8.02, or if the Commitments have
expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments. The Applicable Percentage of each Lender in
respect of each Facility is initially as set forth opposite the name of such
Lender on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender pursuant to Section 2.16, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (corresponding to the Rating of the
Borrower in effect from time to time as shown below), it being understood that
the Applicable Rate for (a) Revolving Loans that are Eurocurrency Rate Loans
shall be the percentage set forth under the columns “Revolving Loans” and
“Eurocurrency Rate”, (b) Revolving Loans that are Base Rate Loans shall be the
percentage set forth under the columns “Revolving Loans” and “Base Rate”,
(c) that portion of any Term Loan comprised of Eurocurrency Rate Loans shall be
the percentage set forth under the columns “Term Loan” and “Eurocurrency Rate”,
(d) that portion of the U.S. Term Loan comprised of Base Rate Loans shall be the
percentage set forth under the columns “Term Loan” and “Base Rate”,
(e) Swingline Loans shall be the percentage set forth under the column
“Swingline Loans”, (f) the Letter of Credit Fee shall be the percentage set
forth under the column “Letter of Credit Fee” and (g) the Facility Fee shall be
the percentage set forth under the column “Facility Fee”.

 

Applicable Rate

 

Level

   Revolving Loans     Term Loans     Swingline
Loans     Letter
of
Credit
Fee     Facility
Fee      Eurocurrency
Rate     Base
Rate1     Eurocurrency
Rate     Base
Rate2        

Level 1

> A- from S&P or Fitch

or

> A3 from Moody’s

     0.825 %      0.000 %      0.900 %      0.000 %      0.825 %      0.825 %   
  0.125 % 

Level 2

BBB+ from S&P or Fitch

or

Baa1 from Moody’s

     0.900 %      0.000 %      0.950 %      0.000 %      0.900 %      0.900 %   
  0.150 % 

 

1  Revolving Loans denominated in Dollars

2  U.S. Term Loans only

 

4



--------------------------------------------------------------------------------

Applicable Rate

 

Level

   Revolving Loans     Term Loans     Swingline
Loans     Letter
of
Credit
Fee     Facility
Fee      Eurocurrency
Rate     Base
Rate1     Eurocurrency
Rate     Base
Rate2        

Level 3

BBB from S&P or Fitch

or

Baa2 from Moody’s

     1.000 %      0.000 %      1.100 %      0.100 %      1.000 %      1.000 %   
  0.200 % 

Level 4

BBB- from S&P or Fitch

or

Baa3 from Moody’s

     1.200 %      0.200 %      1.350 %      0.350 %      1.200 %      1.200 %   
  0.250 % 

Level 5

<BBB- from S&P or Fitch

or

Baa3 from Moody’s

or

unrated from S&P, Fitch or Moody’s

     1.550 %      0.550 %      1.750 %      0.750 %      1.550 %      1.550 %   
  0.300 % 

For purposes of the foregoing: (a)(i) at any time when the Borrower has Ratings
from only two (2) Ratings Agencies, if the Ratings established by such Ratings
Agencies shall fall within different levels and (A) the difference between such
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch)
the Applicable Rate shall be based upon the higher of the two Ratings, or
(B) the difference between such Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the median of the applicable Ratings
shall apply and (ii) at any time when the Borrower has Ratings from all three
(3) Ratings Agencies, if the Ratings established by such Ratings Agencies shall
fall within different levels and (A) the difference between the highest and the
lowest such Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by
S&P or Fitch), the highest of such Ratings shall apply, or (B) the difference
between such Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by
S&P or Fitch) or more, the average of the two (2) highest Ratings shall apply,
provided that if such average is not a recognized rating category, then the
second highest Rating of the three shall apply; and (b) if any Rating shall be
changed (other than as a result of a change in the rating system of the
applicable Ratings Agency), such change shall be effective as of the date on
which

 

5



--------------------------------------------------------------------------------

it is first announced by the Ratings Agency making such change. Each such change
in the Applicable Rate shall apply to all outstanding Eurocurrency Rate Loans,
Swingline Loans, Base Rate Loans and Letters of Credit during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. The Borrower
shall notify the Administrative Agent in writing immediately upon any change in
its Ratings. If the rating system of any Ratings Agency shall change, the
parties hereto shall negotiate in good faith to amend the references to specific
ratings in this definition to reflect such changed rating system.

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable U.S. Tranche Percentage” means, with respect to any U.S. Tranche
Revolving Lender at any time, such U.S. Tranche Revolving Lender’s Applicable
Percentage in respect of the U.S. Tranche Revolving Commitments of all U.S.
Tranche Revolving Lenders at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the U.S. Tranche Revolving Lenders and the Alternative Currency
Tranche Revolving Lenders, as applicable and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

“Approved Currency” means each of Dollars and each Alternative Currency.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (x) Merrill Lynch, Pierce, Fenner & Smith Incorporated and
JPMorgan Chase Bank, N.A., each in its capacity as joint book runners,
(y) Merrill Lynch, Pierce, Fenner & Smith Incorporated, and JPMorgan Chase Bank,
N.A., KeyBanc Capital Markets Inc. and Deutsche Bank Securities Inc., each in
its capacity as U.S. joint lead arrangers and (z) Merrill Lynch, Pierce,
Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A., KeyBanc Capital Markets
Inc. and Royal Bank of Canada (using its RBC Capital Markets brand name), each
in its capacity as Canadian joint lead arrangers.

 

6



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by MarkitClear or another electronic platform)
approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Australian Dollars” or “AUD” means the lawful currency of the Commonwealth of
Australia.

“Automatic Alternative Currency Conversion Date” means any date on which the
Automatic Alternative Currency Conversion Trigger shall have occurred.

“Automatic Alternative Currency Conversion Trigger” means either (a) an actual
or deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States shall have occurred or (b) the Commitments
shall have been terminated prior to the Maturity Date and/or the Loans shall
have been declared immediately due and payable, in either case pursuant to
Article VIII.

“Availability Period” means (a) in respect of the U.S. Tranche Revolving
Commitments, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Revolving Facility, (ii) the date of termination
of the U.S. Tranche Revolving Commitments pursuant to Section 2.06 and (iii) the
date of termination of the Commitment of each U.S. Tranche Lender to make
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02 and (b) in respect of the Alternative
Currency Tranche Revolving Commitments, the period from and including the
Closing Date to the earliest of (i) the Maturity Date for the Revolving
Facility, (ii) the date of termination of the Alternative Currency Tranche
Revolving Commitments pursuant to Section 2.06 and (iii) the date of termination
of the Commitment of each Alternative Currency Tranche Revolving Lender to make
Revolving Alternative Currency Tranche Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III” means the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the Closing Date.

 

7



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by KeyBank National Association
as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate”
is a rate set by KeyBank National Association based upon various factors
including KeyBank National Association’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by KeyBank National Association shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a U.S. Tranche Revolving Loan or a U.S. Term Loan that
bears interest based on the Base Rate. All Base Rate Loans shall be denominated
in Dollars.

“Bid Loan” has the meaning assigned to such term in Section 2.01(c)(i).

“Bid Loan Borrowing” has the meaning assigned to such term in
Section 2.01(c)(i).

“Bid Loan Note” means a Bid Loan Note made by the Borrower, in substantially the
form of Exhibit F-2, payable to the order of a Lender, evidencing the obligation
of the Borrower to repay the Bid Loans made by such Lender, and includes any Bid
Loan Note issued in exchange or substitution therefor.

“Bid Loan Quote” has the meaning assigned to such term in Section 2.01(c)(ii).

“Bid Loan Quote Request” has the meaning assigned to such term in
Section 2.01(c)(ii).

“Bid Loan Sublimit” means an amount equal to fifty percent (50%) of the
aggregate Revolving Commitments. The Bid Loan Sublimit is part of, and not in
addition to, the Revolving Facility.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a Revolving Borrowing, a Bid Loan Borrowing, a Swingline
Borrowing or a Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

8



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” and “CAD” mean the lawful currency of Canada.

“Canadian Term Borrowing” means a borrowing consisting of simultaneous Canadian
Term Loans of the same Type and having the same Interest Period made by each of
the Canadian Term Lenders pursuant to Section 2.01(a)(ii).

“Canadian Term Commitment” means, as to each Canadian Term Lender, its
obligation to make a Canadian Term Loan to the Borrower pursuant to
Section 2.01(a)(ii) in an aggregate principal amount equal to the amount set
forth opposite such Canadian Term Lender’s name on Schedule 1.01(b) under the
caption “Canadian Term Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Canadian Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Canadian Term Commitment of all of the
Canadian Term Lenders on the Closing Date shall be CAD 250,000,000.

“Canadian Term Facility” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the Canadian Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Canadian Term Loans of all
Canadian Term Lenders outstanding at such time.

“Canadian Term Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Canadian Term Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds Canadian Term Loans at such time.

“Canadian Term Loan” has the meaning specified in Section 2.01(a)(ii).

“Canadian Term Note” means a promissory note made by the Borrower in favor of a
Canadian Term Lender, evidencing Canadian Term Loans made by such Canadian Term
Lender, substantially in the form of Exhibit F-5.

 

9



--------------------------------------------------------------------------------

“Capital Lease(s)” means all leases that have been or should be, in accordance
with GAAP, recorded as capital leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or the Lenders, as
collateral for L/C Obligations, the Obligations, or obligations of the Revolving
Lenders to fund participations in respect of L/C Obligations, (a) cash or
deposit account balances, (b) backstop letters of credit entered into on terms,
from issuers and in amounts satisfactory to the Administrative Agent and the L/C
Issuer and/or (c) if the Administrative Agent and the L/C Issuer shall agree, in
their sole discretion, other credit support, in each case, in Dollars and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
implemented or issued.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated EBITDA” means the sum of (a) EBITDA of the Borrower and its
Subsidiaries on a Consolidated basis, plus (b) without duplication, the
Borrower’s Pro Rata Share of EBITDA of each Joint Venture.

“Consolidated Fixed Charges” means, for any period, with respect to the Borrower
and its Subsidiaries on a Consolidated basis, the sum of, without duplication,
(a) Consolidated Interest Expense, plus (b) Scheduled Principal Payments, plus
(c) cash dividends and distributions in respect of preferred stock (but
excluding redemption payments or charges in connection with the redemption of
preferred stock) of the Borrower and its Subsidiaries, in each case determined
in accordance with GAAP; but excluding, in any event, (i) gains and losses from
unwinding or break-funding of Swap Contracts, (ii) write-offs of unamortized
deferred financing fees, (iii) prepayment fees, premiums and penalties, and
(iv) other unusual or non-recurring items as are reasonably acceptable to the
Administrative Agent and the Required Lenders.

“Consolidated Interest Expense” means the sum of (a) Interest Expense of the
Borrower and its Subsidiaries on a Consolidated basis, plus (b) without
duplication, the Borrower’s Pro Rata Share of Interest Expense of each Joint
Venture.

“Consolidated Tangible Net Worth” means, on any date, the sum of (a) Tangible
Net Worth, plus (b) without duplication, the Borrower’s Pro Rata Share of each
Joint Venture’s total equity minus goodwill plus accumulated depreciation and
amortization and redeemable noncontrolling interests, as all such amounts would
appear on a balance sheet of such Joint Venture prepared as of such date in
accordance with GAAP consistently applied.

“Consolidated Total Asset Value” means the sum of (a) Total Asset Value of the
Borrower and its Subsidiaries on a Consolidated basis, plus (b) without
duplication, the Borrower’s Pro Rata Share of Total Asset Value of each Joint
Venture; provided that, for purposes of calculating the Leverage Ratio,
Consolidated Total Asset Value shall not include the aggregate amount of
unrestricted cash and cash equivalents netted against Indebtedness of the
Borrower and its Subsidiaries maturing in the immediately succeeding 24 months.

“Consolidated Total Indebtedness” means the sum of (a) Indebtedness of the
Borrower and its Subsidiaries on a Consolidated basis (net of unrestricted cash
and cash equivalents up to an amount not to exceed the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries maturing in the immediately
succeeding 24 months), plus (b) without duplication, the Borrower’s Pro Rata
Share of Indebtedness of each Joint Venture; provided that Consolidated Total
Indebtedness shall not include security deposits, accrued liabilities or prepaid
rent, each as defined in accordance with GAAP.

“Consolidated Unencumbered Asset Value” means the sum of (a) Unencumbered Asset
Value of the Borrower and its Subsidiaries on a Consolidated basis, plus
(b) without duplication, the Borrower’s Pro Rata Share of Unencumbered Asset
Value of each Joint Venture.

“Construction Investments” means financing extended by the Borrower or any of
its Subsidiaries with respect to a Health Care Facility that is under
construction i.e., has not received a certificate of occupancy and the Borrower
conditions for conversion to permanent financing for the Health Care Facility
have not been satisfied.

 

11



--------------------------------------------------------------------------------

“Continuing Directors” means, during any twenty-four (24) month period,
individuals who, as of the beginning of such period, constitute the Board of
Directors of the Borrower. For this purpose, any person who is nominated for
election as a member of such Board of Directors after the date of this Agreement
shall also be considered a “Continuing Director” if, and only if, his or her
nomination for election to such Board of Directors is approved or recommended by
a majority of the members of such Board of Directors (or of the relevant
nominating committee) and at least five (5) members of such Board of Directors
are themselves Continuing Directors at the time of such nomination.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b), 414(c) or 414(m) of the Code and Section 4001(a)(2) of ERISA.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) plus the rate (including
any Applicable Rate and any Mandatory Cost) otherwise applicable thereto and
(b) with respect to any Obligation for which a rate is not specified or
available, a rate per annum equal to the Base Rate plus the Applicable Rate for
Revolving Loans that are Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in

 

12



--------------------------------------------------------------------------------

writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to the Borrower, the L/C Issuer, the Swingline
Lender and each other Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Development Property” means any real property in which the development and
construction with respect thereto are not complete.

“Disposition” means the sale, lease, conveyance, transfer or other disposition
of any Health Care Facility (whether in one or a series of transactions),
including accounts and notes receivable (with or without recourse) and
sale-leaseback transactions.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

13



--------------------------------------------------------------------------------

“EBITDA” means, for any period, for a Person and its Subsidiaries on a
Consolidated basis, an amount equal to the Net Income of such Person and its
Subsidiaries for such period plus (a) the following to the extent deducted in
calculating such Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such Person and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) expenses of such Person and its
Subsidiaries reducing such Net Income during such period which do not represent
a cash expenditure in such period or any prior or future period and minus
(b) all items of such Person and its Subsidiaries increasing Net Income for such
period which do not represent a cash receipt in such period or any prior or
future period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which is subject to ERISA and (a) is maintained for
employees of the Borrower or (b) with respect to which the Borrower has any
liability.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

14



--------------------------------------------------------------------------------

“Environmental Proceeding” means any judgment, action, proceeding or
investigation pending before any court or Governmental Authority, with respect
to the Borrower or any Subsidiary and arising under or relating to any
Environmental Laws and Regulations.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests) and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.3

“Eurocurrency Rate” means:

(a) for any Interest Period, with respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in such LIBOR Quoted Currency, with a
term equivalent to such Interest Period;

 

 

3  The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%201%20FEB%202016.pdf

 

15



--------------------------------------------------------------------------------

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date with a term equivalent to such Interest Period;

(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

(iv) denominated in a Non-LIBOR Quoted Currency other than Canadian Dollars or
Australian Dollars, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.07(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires

 

16



--------------------------------------------------------------------------------

such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e); and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 25, 2014, by and among the Borrower, the Lenders from time to time party
thereto and KeyBank National Association, as Administrative Agent, as amended,
modified, supplemented and/or restated from time to time through the Closing
Date.

“Existing Letter(s) of Credit” means those certain letters of credit set forth
on Schedule 1.01(c).

“Facility” means the U.S. Term Facility, the Canadian Term Facility or the
Revolving Facility (including therein the U.S. Tranche Revolving Commitments and
the Alternative Currency Tranche Revolving Commitments), as the context may
require.

“Facility Fee” has the meaning assigned to such term in Section 2.09(a).

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated; (b) all
Obligations have been paid in full (other than contingent indemnification
obligations); and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank,
National Association on such day on such transactions as determined by the
Administrative Agent.

 

17



--------------------------------------------------------------------------------

“Financial Statements” means, with respect to the Borrower, its audited
Consolidated Balance Sheet as at December 31, 2015, together with the related
audited Consolidated Income Statement and Statement of Changes in Cash Flow for
the fiscal year then ended.

“Fitch” means Fitch Ratings Ltd.

“Fixed Charge Coverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA for the four (4) consecutive fiscal quarters
ending on such date to (b) Consolidated Fixed Charges for the four
(4) consecutive fiscal quarters ending on such date.

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit I.

“GAAP” means generally accepted accounting principles in the United States of
America applied on a consistent basis and subject to the terms of Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(e) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay

 

18



--------------------------------------------------------------------------------

(or advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of the kind described in clauses (a) through
(e) of the definition thereof or other obligation of any other Person, whether
or not such Indebtedness or other obligation is assumed or expressly undertaken
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Health Care Facility” means (a) a health care facility offering health
care-related products and services, including but not limited to any acute care
hospital, rehabilitation hospital, nursing facility, assisted living facility,
retirement center, long-term care facility, out-patient diagnostic facility or
medical office building, life science research and development facility or
office and any related or ancillary facility, service or product and (b) housing
intended to be occupied primarily by persons over the age of 55 and related or
ancillary facilities, services and products.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Incremental Canadian Term Commitment” has the meaning assigned to such term in
Section 2.18(a).

“Incremental Canadian Term Lender” has the meaning assigned to such term in
Section 2.18(b).

“Incremental Canadian Term Loan Request” has the meaning assigned to such term
in Section 2.18(a).

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.16(b).

 

19



--------------------------------------------------------------------------------

“Incremental U.S. Term Commitment” has the meaning assigned to such term in
Section 2.17(a).

“Incremental U.S. Term Lender” has the meaning assigned to such term in
Section 2.17(b).

“Incremental U.S. Term Loan Request” has the meaning assigned to such term in
Section 2.17(a).

“Indebtedness” means, with respect to any Person, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money, whether secured or
unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) aggregate net obligations of such Person under Swap Contracts;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
to the extent of the value of the property encumbered by such Lien;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person at
any time prior to the date that is six months after the Maturity Date, valued,
in the case of a redeemable preferred interest, at the liquidation preference
thereof, and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by
the Borrower and a negative number if such amount would be owed to the Borrower)
and the net obligations under Swap Contracts shall not be less than zero and
(ii) the amount of any Capital Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

20



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

“Interest Expense” means, for any period, for a Person and its Subsidiaries on a
Consolidated basis, the sum of (a) all interest expense for such period
determined in accordance with GAAP (excluding unamortized debt issuance costs)
and (b) interest that is capitalized in such period in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan and any Bid
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurocurrency Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or Swingline Loan, the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made (with Swingline Loans being deemed made under the
Revolving Facility for purposes of this definition).

“Interest Period” means, as to (i) each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Borrower in its Loan Notice; and (ii) each Bid Loan, the period
commencing on the date of such Bid Loan and ending on the date specified in the
Bid Loan Quote Request in which the Bid Loan Quote to make such Bid Loan was
extended; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made;

 

21



--------------------------------------------------------------------------------

(d) notwithstanding clause (c) above, no Interest Period with respect to a
Eurocurrency Rate Loan shall have a duration of less than one month; and

(e) no Interest Period with respect to a Bid Loan shall have a duration of more
than 180 days.

In the event that the Borrower fails to select the duration of any Interest
Period for any Eurocurrency Rate Loan denominated in Dollars within the time
period and otherwise as provided in Section 2.02, such Eurocurrency Rate Loan
will be automatically converted into a Base Rate Loan on the last day of the
preceding Interest Period for such Eurocurrency Rate Loan.

“Investment(s)” means, by any Person:

(a) the amount paid or committed to be paid, or the value of property or
services contributed or committed to be contributed, by such Person for or in
connection with the acquisition by such Person of any stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person; and

(b) the amount of any advance, loan or extension of credit by such Person, to
any other Person, or guaranty or other similar obligation of such Person with
respect to any Indebtedness of such other Person, and (without duplication) any
amount committed to be advanced, loaned, or extended by such Person to any other
Person, or any amount the payment of which is committed to be assured by a
guaranty or similar obligation by such Person for the benefit of, such other
Person.

For the purposes of clarity, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Joint Venture” means any Person in which the Borrower, directly or indirectly,
has an ownership interest accounted for under the equity method of accounting
but does not consolidate the assets or income of such Person in preparing its
consolidated financial statements.

“Judgment Currency” has the meaning assigned to such term in Section 10.19.

 

22



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means KeyBank, National Association, in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit who
agrees to act in such capacity hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft and any other required documents.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day); provided that the Letter
of Credit Expiration Date may, subject to the Borrower providing Cash Collateral
as provided in Section 2.14, be extended for up to one year after the Maturity
Date then in effect for the Revolving Facility.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Facility.

“Leverage Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Consolidated Total Indebtedness outstanding on such date to (b) Consolidated
Total Asset Value as of such date.

“LIBOR” has the meaning assigned to such term in the definition of Eurocurrency
Rate.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Francs, in
each case as long as there is a published LIBOR rate with respect thereto.

“LIBOR Rate” has the meaning assigned to such term in the definition of
Eurocurrency Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever, claim or charge of any kind (including any agreement to give
any of the foregoing), any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan, a Bid Loan or a Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) each separate fee letter, (d) each Issuer Document and (e) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
this Agreement including Section 2.14.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit D-1.

 

24



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facilities which constitutes fees, costs or charges imposed on
lenders generally by any Governmental Authority in the jurisdiction in which
such Lender is domiciled, subject to regulation, or has its Facility Office.

“Material Adverse Effect” means any fact or circumstance which (a) materially
and adversely affects the business, operation, property or financial condition
of the Borrower and the Subsidiaries taken as a whole or (b) has a material
adverse effect on the ability of the Borrower and the Subsidiaries taken as a
whole to perform its obligations under this Agreement, the Notes or the other
Loan Documents.

“Maturity Date” means (a) with respect to the Revolving Facility, May 13, 2020
(b) with respect to the U.S. Term Facility, May 13, 2021 and (c) with respect to
the Canadian Term Facility, May 13, 2021, or, in the case of the Revolving
Facility, any later date established in accordance with Section 2.19; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day. When used in the definition of
“Indebtedness”, Maturity Date shall mean the latest to occur of each of the
foregoing dates.

“Merger with No Actual Change in Control” means (i) the stockholders of the
Borrower, immediately before such merger or consolidation, own, directly or
indirectly, immediately following such merger or consolidation, more than fifty
percent (50%) of the then outstanding shares of common stock (or the equivalent
in voting power of any class or classes of securities of the corporation
entitled to vote in elections of directors) of the corporation resulting from
such merger or consolidation (the “Surviving Company”) in substantially the same
proportion as their ownership of the Borrower’s outstanding common stock (or the
equivalent in voting power of any class or classes of securities of the Borrower
entitled to vote in elections of directors) immediately before such merger or
consolidation and (ii) the persons who were Continuing Directors immediately
prior to the execution of the agreement providing for such merger or
consolidation constitute more than fifty percent (50%) of the members of the
Board of Directors of the Surviving Company.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 100% of the Outstanding Amount
of all L/C Obligations and (c) otherwise, an amount determined by the
Administrative Agent and the L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

 

25



--------------------------------------------------------------------------------

“Mortgage(s)” means mortgages of primarily real property constituting a Health
Care Facility or real estate for which the Borrower or one of its Subsidiaries
is a mortgagee.

“Mortgage Lien” means any Lien that encumbers a real property owned by a Person,
other than Permitted Liens.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or, during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Net Income” means, for any period, for a Person and its Subsidiaries on a
Consolidated basis, the net income of such Person and its Subsidiaries for such
period as determined in accordance with GAAP (excluding, without duplication,
gains and losses from dispositions of depreciable real estate investments,
impairment charges, the early extinguishment of debt and transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP and other
non-recurring items, including, without limitation, charges resulting from
settlement of options to repurchase remarketable bonds and other similar
charges).

“New Canadian Term Lender” has the meaning assigned to such term in
Section 2.18(a).

“New Revolving Lender” has the meaning assigned to such term in Section 2.16(a).

“New U.S. Term Lender” has the meaning assigned to such term in Section 2.17(a).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Nonrecourse Indebtedness” means, with respect to the Borrower or any
Subsidiary, Indebtedness of the Borrower or such Subsidiary that is secured by a
Lien on Property of the Borrower or such Subsidiary, as applicable, the sole
recourse for the repayment of which is such Property and where the Borrower or
such Subsidiary, as applicable, would not be liable for any deficiency after the
application of the proceeds of such Property to such Indebtedness, other than in
respect of environmental liabilities, fraud, misrepresentation and other similar
matters.

“Note” means a Term Note, a Revolving Note, a Bid Loan Note or a Swingline Note,
as the context may require.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and

 

26



--------------------------------------------------------------------------------

collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower or any of its Affiliates of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operator” means (a) the lessee of any Health Care Facility owned or leased by
the Borrower and (b) the mortgagor of a Health Care Facility which is subject to
a Mortgage to the extent that such entity controls the operation of such
Facility.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
other entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Loans, Bid
Loans and Swingline Loans on any date, the Dollar Equivalent of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Loans, Bid Loans and
Swingline Loans, as the case may be, occurring on such date and (ii) with
respect to any L/C Obligations on any date, the Dollar Equivalent of the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

27



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Liens” means Liens permitted under Sections 7.02(c) – (m) and (o) –
(q).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.01.

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Proposed Canadian Term Lender” has the meaning assigned to such term in
Section 2.18(a).

“Proposed Revolving Lender” has the meaning assigned to such term in
Section 2.16(a).

“Proposed U.S. Term Lender” has the meaning assigned to such term in
Section 2.17(a).

“Pro Rata Share” means the Borrower’s direct or indirect percentage ownership
interest in a Joint Venture.

“Public Lender” has the meaning specified in Section 6.01.

“Rate Determination Date” means, with respect to any Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
the relevant interbank market, as determined by the Administrative Agent;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, then “Rate Determination Date” means such
other day as otherwise reasonably determined by the Administrative Agent).

“Ratings” means the ratings from time to time established by the Ratings
Agencies for long term, senior, unsecured, non-credit enhanced debt of the
Borrower.

 

28



--------------------------------------------------------------------------------

“Ratings Agencies” means Moody’s, S&P and Fitch.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any Obligation.

“Recourse Indebtedness” means, with respect to the Borrower or any Subsidiary,
all Indebtedness of the Borrower or such Subsidiary other than Nonrecourse
Indebtedness.

“Register” has the meaning specified in Section 10.06(c).

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, (c) with
respect to a Swingline Loan, a Swingline Loan Notice and (d) with respect to a
Bid Loan, a Bid Loan Quote Request.

“Required Alternative Currency Tranche Revolving Lenders” means, at any time,
Alternative Currency Tranche Revolving Lenders having Total Alternative Currency
Credit Exposures representing more than 50% of the Total Alternative Currency
Credit Exposures of all Alternative Currency Tranche Revolving Lenders. The
Total Alternative Currency Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Alternative Currency Tranche Revolving
Lenders at any time; provided that, the amount of any participation in any
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the L/C Issuer in making such determination.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination. For purposes of this definition, the Outstanding Amount of all
Bid Loans shall be disregarded in determining Total Credit Exposures.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, senior vice president – legal, assistant treasurer
or controller of the Borrower, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of the Borrower. Any document delivered hereunder that is

 

29



--------------------------------------------------------------------------------

signed by a Responsible Officer shall be conclusively presumed to have been
authorized by all necessary corporate and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower. To the extent requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate, in form
and substance satisfactory to the Administrative Agent.

“Revaluation Date” means, with respect to (a) any Letter of Credit, each of the
following: (i) each date of issuance of an Alternative Currency Tranche Letter
of Credit, (ii) each date of an amendment of any Alternative Currency Tranche
Letter of Credit having the effect of increasing the amount thereof, (iii) each
date of any payment by the L/C Issuer under any Alternative Currency Tranche
Letter of Credit, (iv) in the case of the Existing Letters of Credit, the
Closing Date and (v) such additional dates (not more frequently than monthly) as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require and (b) any Loan, each of the following: (i) each date of
Borrowing of an Alternative Currency Tranche Revolving Loan, (ii) each date of
any continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02 and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Revolving
Lenders pursuant to Section 2.01(b).

“Revolving Commitment” means, with respect to any Revolving Lender, the sum of
such Lender’s U.S. Tranche Revolving Commitment and such Lender’s Alternative
Currency Tranche Revolving Commitment. The Revolving Commitment of all of the
Revolving Lenders on the Closing Date shall be $3,000,000,000.

“Revolving Exposure” means, as to any Lender at any time, the sum of such
Lender’s U.S. Tranche Revolving Exposure and such Lender’s Alternative Currency
Tranche Revolving Exposure.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Facility Increase” has the meaning assigned to such term in
Section 2.16(a).

“Revolving Increase Request” has the meaning assigned to such term in
Section 2.16(a).

“Revolving Lender” means a U.S. Tranche Revolving Lender or an Alternative
Currency Tranche Revolving Lender.

“Revolving Loan” means a U.S. Tranche Revolving Loan or an Alternative Currency
Tranche Revolving Loan.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans, made by such Revolving Lender,
substantially in the form of Exhibit F-1.

 

30



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in such Alternative Currency.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
Government (including, without limitation, OFAC) or (b) the United Nations
Security Council, the European Union or any member state thereof, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

“Scheduled Principal Payment” means (a) all scheduled principal payments with
respect to Indebtedness of the Borrower and its Subsidiaries on a Consolidated
basis (excluding any balloon or final payment) and (b) without duplication, the
Borrower’s Pro Rata Share of all scheduled principal payments with respect to
Indebtedness (excluding any balloon or final payment) of each Joint Venture, in
each case without giving effect to any reduction in such scheduled principal
payments as a result of any voluntary or mandatory prepayment with respect
thereto made in the same period in which such principal payment was scheduled to
be made. For purposes of determining Scheduled Principal Payments, Indebtedness
shall not include security deposits, accrued liabilities or prepaid rent, each
as defined in accordance with GAAP.

“SEC” means the Securities and Exchange Commission.

“Secured Debt” means that portion of Consolidated Total Indebtedness that is
subject to a Lien (other than Permitted Liens).

“Secured Debt Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Secured Debt outstanding on such date to (b) Consolidated Total Asset Value
as of such date. Notwithstanding anything to the contrary contained herein, for
the purposes of this ratio, the aggregate amount of all unrestricted cash and
cash equivalents on such date deducted from Secured Debt pursuant to the
definition of Consolidated Total Indebtedness shall exclude the aggregate amount
of all such unrestricted cash and cash equivalents used to determine the
Unsecured Leverage Ratio as of such date.

“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration (whether in the form of cash, securities, goodwill, or
otherwise) in excess of $750,000,000.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does

 

31



--------------------------------------------------------------------------------

not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (London time) on the date two (2) Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other entity, whether now existing or hereafter organized or
acquired: (a) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person, (b) in the case of a partnership or other entity,
in which such Person is a general partner or of which a majority of the
partnership or other equity interests are at the time owned by such Person
and/or one or more of its Subsidiaries, or (c) in the case of a joint venture,
in which such Person is a joint venturer and of which a majority of the
ownership interests are at the time owned by such Person and/or one or more of
its Subsidiaries. Unless the context otherwise requires, references in this
Agreement to “Subsidiary” or “Subsidiaries” shall be deemed to be references to
a Subsidiary or Subsidiaries of the Borrower.

“Surviving Company” has the meaning assigned to such term in the definition of
“Merger with No Actual Change in Control” contained in this Section 1.01.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

32



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means KeyBank National Association in its capacity as
provider of Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit D-2.

“Swingline Note” means a promissory note made by the Borrower in favor of a
Swingline Lender evidencing Swingline Loans, made by such Swingline Lender,
substantially in the form of Exhibit F-3.

“Swingline Sublimit” means an amount equal to the lesser of (a) $100,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Swiss Francs” means the lawful currency of Switzerland.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

“Tangible Net Worth” means, on any date, the sum of total equity minus
Intangible Assets plus accumulated depreciation and amortization and redeemable
noncontrolling interests, as all such amounts would appear on a Consolidated
balance sheet of the Borrower and its Subsidiaries prepared as of such date in
accordance with GAAP consistently applied.

 

33



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Term Borrowing” means a Canadian Term Borrowing or a U.S. Term Borrowing.

“Term Commitment” means a Canadian Term Commitment or a U.S. Term Commitment.

“Term Facility(ies)” means collectively, the Canadian Term Facility and the U.S.
Term Facility and individually, either such Facility.

“Term Lender” means a Canadian Term Lender or a U.S. Term Lender.

“Term Loan” means an advance made by any Term Lender under a Term Facility.

“Term Note” means a Canadian Term Note or a U.S. Term Note.

“Threshold Amount” means, with respect to Recourse Indebtedness, $100,000,000.

“Total Alternative Currency Credit Exposure” means, as to any Lender at any
time, the unused Alternative Currency Tranche Revolving Commitment and the
Alternative Currency Tranche Revolving Exposure of such Lender at such time.

“Total Asset Value” means an amount equal to (a) all assets of a Person and its
Subsidiaries as determined in accordance with GAAP plus (b) all accumulated
depreciation associated with such assets minus (c) Intangible Assets.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans, Bid Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

34



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

“Unencumbered Asset Value” means the sum of (a) the aggregate net book value, as
determined in accordance with GAAP, of all real property of a Person that is not
subject to a Mortgage Lien, plus (b) all accumulated depreciation and
amortization with respect to such real properties, plus (c) unrestricted cash
and cash equivalents of such Person, plus (d) the sum of (i) unencumbered
mezzanine and mortgage loan receivables (at the value reflected in the
consolidated financial statements of the Borrower, in accordance with GAAP, as
of such date, including the effect of any impairment charges), (ii) unencumbered
marketable securities (at the value reflected in the consolidated financial
statements of the Borrower, in accordance with GAAP, as of such date, including
the effect of any impairment charges), provided that the items described in this
clause (ii) and in the preceding clause (i) shall not be taken into account to
the extent that the amounts of such items exceed, in the aggregate, 20% of
Unencumbered Asset Value.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unsecured Debt” means that portion of Consolidated Total Indebtedness that is
not Secured Debt or a Guarantee of Secured Debt.

“Unsecured Leverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Unsecured Debt outstanding on such date to (b) Consolidated
Unencumbered Asset Value as of such date. Notwithstanding anything to the
contrary contained herein, for the purposes of this ratio, the aggregate amount
of all unrestricted cash and cash equivalents on such date deducted from
Unsecured Debt pursuant to the definition of Consolidated Total Indebtedness
shall exclude the aggregate amount of all such unrestricted cash and cash
equivalents used to determine the Secured Debt Ratio as of such date.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“U.S. Term Borrowing” means a borrowing consisting of simultaneous U.S. Term
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the U.S. Term Lenders pursuant to
Section 2.01(a)(i).

“U.S. Term Commitment” means, as to each U.S. Term Lender, its obligation to
make a U.S. Term Loan to the Borrower pursuant to Section 2.01(a)(i) in an
aggregate principal amount equal to the amount set forth opposite such U.S. Term
Lender’s name on Schedule 1.01(b) under

 

35



--------------------------------------------------------------------------------

the caption “U.S. Term Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such U.S. Term Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The U.S. Term Commitment of all of the U.S. Term Lenders on
the Closing Date shall be $500,000,000.

“U.S. Term Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the U.S. Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the U.S. Term Loans of all
U.S. Term Lenders outstanding at such time.

“U.S. Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a U.S. Term Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds U.S. Term Loans at such time.

“U.S. Term Loan” has the meaning specified in Section 2.01(a)(i).

“U.S. Term Note” means a promissory note made by the Borrower in favor of a U.S.
Term Lender, evidencing U.S. Term Loans made by such U.S. Term Lender,
substantially in the form of Exhibit F-4.

“U.S. Tranche L/C Exposure” means, at any time, (i) the aggregate undrawn amount
of all outstanding U.S. Tranche Letters of Credit at such time and (ii) the
aggregate amount of all L/C Disbursements in respect of U.S. Tranche Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower at such
time. The U.S. Tranche L/C Exposure of any Revolving Lender at any time shall be
its Applicable U.S. Tranche Percentage of the total U.S. Tranche L/C Exposure at
such time.

“U.S. Tranche Letter of Credit” means a Letter of Credit denominated in Dollars.

“U.S. Tranche Revolving Borrowing” means a borrowing consisting of simultaneous
U.S. Tranche Revolving Loans of the same Type, and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the U.S. Tranche
Revolving Lenders pursuant to Section 2.01(b)(i).

“U.S. Tranche Revolving Commitment” means, as to each U.S. Tranche Revolving
Lender, its obligation to (a) make U.S. Tranche Revolving Loans to the Borrower
pursuant to Section 2.01(b)(i), (b) purchase participations in L/C Obligations
in respect of U.S. Tranche Letters of Credit and (c) purchase participations in
Swingline Loans, in an aggregate principal amount at any one time outstanding
which does not exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 1.01(b) under the caption “U.S. Tranche Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The U.S. Tranche Revolving
Commitments of all of the U.S. Tranche Revolving Lenders on the Closing Date
shall be $2,000,000,000.

“U.S. Tranche Revolving Exposure” means, as to any U.S. Tranche Revolving Lender
at any time, (i) the Outstanding Amount at such time of such Lender’s U.S.
Tranche Revolving Loans, plus (ii) the Outstanding Amount at such time of such
Lender’s Bid Loans, plus (iii) the Outstanding Amount of such Lender’s
participation in L/C Obligations with respect to U.S. Tranche Letters of Credit,
plus (iv) the Outstanding Amount of such Lender’s participation in Swingline
Loans, in each case, at such time.

 

36



--------------------------------------------------------------------------------

“U.S. Tranche Revolving Lender” means, at any time, (a) so long as any U.S.
Tranche Revolving Commitment is in effect, any Lender that has a U.S. Tranche
Revolving Commitment at such time or (b) if the U.S. Tranche Revolving
Commitments have terminated or expired, any Lender that has a U.S. Tranche
Revolving Loan, a Bid Loan or a participation in L/C Obligations with respect to
U.S. Tranche Letters of Credit or Swingline Loans at such time.

“U.S. Tranche Revolving Loan” has the meaning specified in Section 2.01(b)(i).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

37



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Financial Statements, except as
otherwise specifically prescribed herein and except that all covenants that
involve GAAP shall be computed in accordance with GAAP in effect on the Closing
Date. Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. Other than as set forth above, if at any time any change in
GAAP would affect any requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders such other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

38



--------------------------------------------------------------------------------

Section 1.06 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating the Dollar
Equivalent of L/C Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered hereunder or calculating
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent as so determined by the Administrative Agent or
the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, or accept responsibility for, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

Section 1.07 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Alternative Currency Tranche
Revolving Loans be made and/or Alternative Currency Tranche Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that (i) such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars and (ii) such requested currency shall only be
treated as a “LIBOR Quoted Currency” to the extent that there is published LIBOR
rate for such currency. In the case of any such request with respect to the
making of Alternative Currency Tranche Revolving Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Alternative
Currency Tranche Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Alternative Currency
Tranche Letters of Credit, the L/C Issuer, in its or their sole discretion). In
the case of any such request pertaining to Alternative Currency Tranche
Revolving Loans, the Administrative Agent shall promptly notify each Alternative
Currency

 

39



--------------------------------------------------------------------------------

Tranche Revolving Lender thereof; and in the case of any such request pertaining
to Alternative Currency Tranche Letters of Credit, the Administrative Agent
shall promptly notify the L/C Issuer thereof. Each Alternative Currency Tranche
Revolving Lender (in the case of any such request pertaining to Alternative
Currency Tranche Revolving Loans) or the L/C Issuer (in the case of a request
pertaining to Alternative Currency Tranche Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Alternative Currency Tranche Revolving Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency and whether it
is able to fund in such requested currency.

(c) Any failure by an Alternative Currency Tranche Revolving Lender or the L/C
Issuer, as the case may be, to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender or the L/C Issuer, as the case may be, to permit Alternative Currency
Tranche Revolving Loans to be made or Alternative Currency Tranche Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
the Required Alternative Currency Tranche Revolving Lenders consent to making
Alternative Currency Tranche Revolving Loans in such requested currency, and the
Administrative Agent and such Lenders reasonably determine that an appropriate
interest rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Borrower and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Alternative Currency
Tranche Eurocurrency Rate Loans; and if the Administrative Agent and the L/C
Issuer consent to the issuance of Alternative Currency Tranche Letters of Credit
in such requested currency, the Administrative Agent shall so notify the
Borrower and (A) the Administrative Agent and the L/C Issuer may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (B) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Alternative Currency Tranche
Letter of Credit issuances. In the event that an Alternative Currency Tranche
Revolving Lender shall have notified the Administrative Agent, as provided in
Section 1.07(b), that it is not able to fund in the requested currency, such
Alternative Currency Tranche Revolving Lender shall have no obligation to make
Loans in such requested currency. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.07, the Administrative Agent shall promptly so notify the Borrower.
Any specified currency of an Existing Letter of Credit that is neither Dollars
nor one of the Alternative Currencies specifically listed in the definition of
“Alternative Currency” shall be deemed an Alternative Currency with respect to
such Existing Letter of Credit only.

 

40



--------------------------------------------------------------------------------

Section 1.08 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any Participating Member State of the European Union
that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such Participating Member
State, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such Participating Member State adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
Participating Member State is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.09 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 Loans.

(a) Term Borrowings.

(i) U.S. Term Loan. Subject to the terms and conditions set forth herein, each
U.S. Term Lender severally agrees to make a single loan to the Borrower (each
such loan and each loan, if any, made under the Incremental U.S. Term
Commitments, referred to individually as a “U.S. Term Loan” and, collectively,
the “U.S. Term Loans”), in Dollars, on the Closing Date, in an aggregate amount
equal to such U.S. Term Lender’s U.S. Term

 

41



--------------------------------------------------------------------------------

Commitment. In addition, in the event of the establishment of one or more
Incremental U.S. Term Commitments as provided in Section 2.17, each Incremental
U.S. Term Lender hereby severally agrees, on the terms and subject to the
conditions of this Agreement, to make a single U.S. Term Loan to the Borrower on
the effective date of the establishment of each such Incremental U.S. Term
Commitment, in a principal amount equal to such Incremental U.S. Term Lender’s
(i) increase to its U.S. Term Commitment or (ii) U.S. Term Commitment, as
applicable. Each U.S. Term Borrowing shall consist of U.S. Term Loans made
simultaneously by the U.S. Term Lenders. After giving effect to each U.S. Term
Loan the Outstanding Amount of all U.S. Term Loans shall not exceed the U.S.
Term Facility as then in effect. U.S. Term Borrowings prepaid or repaid, in
whole or in part, may not be reborrowed. U.S. Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein; provided, however, any
U.S. Term Borrowing made on the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter to the Administrative
Agent not less than three (3) Business Days prior to the date of such U.S. Term
Borrowing.

(ii) Canadian Term Loan. Subject to the terms and conditions set forth herein,
each Canadian Term Lender severally agrees to make a single loan to the Borrower
(each such loan and each loan, if any, made under the Incremental Canadian Term
Commitments, referred to individually as a “Canadian Term Loan” and,
collectively, the “Canadian Term Loans”), in Canadian Dollars, on the Closing
Date, in an aggregate amount equal to such Canadian Term Lender’s Canadian Term
Commitment. In addition, in the event of the establishment of one or more
Incremental Canadian Term Commitments as provided in Section 2.18, each
Incremental Canadian Term Lender hereby severally agrees, on the terms and
subject to the conditions of this Agreement, to make a single Canadian Term Loan
to the Borrower on the effective date of the establishment of each such
Incremental Canadian Term Commitment, in a principal amount equal to such
Incremental Canadian Term Lender’s (i) increase to its Canadian Term Commitment
or (ii) Canadian Term Commitment, as applicable. Each Canadian Term Borrowing
shall consist of Canadian Term Loans made simultaneously by the Canadian Term
Lenders. After giving effect to each Canadian Term Loan the Outstanding Amount
of all Canadian Term Loans shall not exceed the Canadian Term Facility as then
in effect. Canadian Term Borrowings prepaid or repaid, in whole or in part, may
not be reborrowed. Canadian Term Loans must consist of Eurocurrency Rate Loans.
Any Canadian Term Borrowing made on the Closing Date shall be subject to the
receipt by Administrative Agent of a Funding Indemnity Letter from the Borrower
not less than three (3) Business Days prior to the date of such Canadian Term
Borrowing.

(b) Revolving Borrowings.

(i) U.S. Tranche Revolving Loans. Subject to the terms and conditions set forth
herein, each U.S. Tranche Revolving Lender severally agrees to make loans (each
such loan, a “U.S. Tranche Revolving Loan”) in Dollars from time to time on any
Business Day during the Availability Period with respect to the U.S. Tranche
Revolving Commitments, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s U.S. Tranche Revolving Commitment;
provided, however, that after giving effect to any U.S. Tranche Revolving
Borrowing, (i) the U.S. Tranche Revolving Exposure of any U.S. Tranche Revolving
Lender shall not exceed such U.S. Tranche Revolving Lender’s U.S. Tranche
Revolving Commitment, (ii) the aggregate U.S. Tranche Revolving Exposures shall
not exceed the total

 

42



--------------------------------------------------------------------------------

U.S. Tranche Revolving Commitments and (iii) the Total Revolving Outstandings
shall not exceed the Revolving Facility. Within the limits of each U.S. Tranche
Revolving Lender’s U.S. Tranche Revolving Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow U.S. Tranche Revolving
Loans, prepay under Section 2.05, and reborrow under this Section 2.01(b)(i).
U.S. Tranche Revolving Loans may consist of Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein. Notwithstanding the
preceding sentence, any U.S. Tranche Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter
to the Administrative Agent not less than three (3) Business Days prior to the
date of such U.S. Tranche Revolving Borrowing. U.S. Tranche Revolving Loans may
be repaid and reborrowed in accordance with the provisions hereof.

(ii) Alternative Currency Tranche Revolving Loans. Subject to the terms and
conditions set forth herein, each Alternative Currency Tranche Revolving Lender
severally agrees to make loans (each such loan, an “Alternative Currency Tranche
Revolving Loan”) in one or more Alternative Currencies from time to time on any
Business Day during the Availability Period with respect to the Alternative
Currency Tranche Revolving Commitments, in an aggregate amount not to exceed at
any time outstanding the amount of such Alternative Currency Tranche Revolving
Lender’s Alternative Currency Tranche Revolving Commitment; provided, however,
that after giving effect to any Alternative Currency Tranche Revolving
Borrowing, (i) the Alternative Currency Tranche Revolving Exposure of any
Alternative Currency Tranche Revolving Lender shall not exceed such Alternative
Currency Tranche Revolving Lender’s Alternative Currency Tranche Revolving
Commitment, (ii) the aggregate Alternative Currency Tranche Revolving Exposures
shall not exceed the total Alternative Currency Tranche Revolving Commitments
and (iii) the Total Revolving Outstandings shall not exceed the Revolving
Facility. Within the limits of each Alternative Currency Tranche Revolving
Lender’s Alternative Currency Tranche Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow Alternative Currency
Tranche Revolving Loans, prepay under Section 2.05, and reborrow under this
Section 2.01(b)(ii). Alternative Currency Tranche Revolving Loans must consist
of Eurocurrency Rate Loans. Notwithstanding the preceding sentence, any
Alternative Currency Tranche Revolving Borrowings made on the Closing Date or
any of the three (3) Business Days following the Closing Date shall be subject
to the receipt by Administrative Agent of a Funding Indemnity Letter from the
Borrower not less than three (3) Business Days prior to the date of such
Alternative Currency Tranche Revolving Borrowing. Alternative Currency Tranche
Revolving Loans may be repaid and reborrowed in accordance with the provisions
hereof.

(c) Bid Loans Borrowings.

(i) General Terms. At any time commencing on the Closing Date and prior to the
Business Day immediately preceding the Maturity Date with respect to the
Revolving Facility, the Borrower may request the Revolving Lenders to make
offers to make bid loans to the Borrower (each a “Bid Loan”); provided that
(i) the sum of all Bid Loans outstanding shall not exceed the Bid Loan Sublimit,
(ii) the Total Revolving Outstandings shall not exceed the Revolving Facility,
(iii) the aggregate amount of Bid Loans requested for any date and with the same
Interest Period (each a “Bid Loan Borrowing”) shall be at least $2,000,000 and
in integral

 

43



--------------------------------------------------------------------------------

multiples of $1,000,000 in excess thereof; and (iv) all Interest Periods
applicable to Bid Loans shall be subject to and shall comply with the definition
of “Interest Period”. The Revolving Lenders may, but shall have no obligation
to, make such offers, and the Borrower may, but shall have no obligation to,
accept any such offers in the manner set forth in this Section 2.01(c). In no
event shall Bid Loans be made to the Borrower unless, at the time such Loans are
made, two of the three ratings from S&P, Moody’s or Fitch are BBB-or better
(Baa3 in the case of Moody’s).

(ii) Bid Loan Procedures.

(A) When the Borrower wishes to request offers to make Bid Loans, it shall
provide telephonic or electronic notice to the Administrative Agent (which shall
promptly notify the Revolving Lenders) followed promptly by written notice
substantially in the form of Exhibit E-1 (each, a “Bid Loan Quote Request”) duly
completed and executed by a duly authorized executive officer of the Borrower,
so as to be received no later than 10:00 a.m. on the second Business Day before
the proposed funding date (or such other time and date as the Borrower and the
Administrative Agent, with the consent of the Required Lenders, may agree).
Subject to the definition of “Interest Period”, the Borrower may request offers
for up to three different Bid Loan Borrowings in a single Bid Loan Quote
Request, in which case such Bid Loan Quote Request shall be deemed a separate
Bid Loan Quote Request for each such borrowing. Except as otherwise provided in
this Section 2.01(c), no Bid Loan Quote Request shall be given within five
Business Days (or such other number of days as the Borrower and the
Administrative Agent, with the consent of the Required Lenders, may agree) of
any other Bid Loan Quote Request.

(B) Each Revolving Lender may, but shall not be obligated to, in response to any
Bid Loan Quote Request submit one or more written quotes substantially in the
form of Exhibit E-2 (each a “Bid Loan Quote”), duly completed, each containing
an offer to make a Bid Loan for the Interest Period requested and setting forth
the Absolute Rate to be applicable to such Bid Loan; provided that (1) a
Revolving Lender may make a single submission containing one or more Bid Loan
Quotes in response to several Bid Loan Quote Requests given at the same time;
and (2) the principal amount of the Bid Loan for which each such offer is being
made shall be at least $2,000,000 and multiples of $1,000,000 in excess thereof;
provided that the aggregate principal amount of all Bid Loans for which a
Revolving Lender submits Bid Loan Quotes (x) may be greater or less than the
Revolving Credit Commitment of such Revolving Lender but (y) may not exceed the
principal amount of the Bid Loan Borrowing for which offers were requested. Each
Bid Loan Quote by a Revolving Lender other than the Person serving as the
Administrative Agent must be submitted to the Administrative Agent by fax not
later than 8:00 a.m. on the funding date (or such other time and date as the
Borrower and the Administrative Agent, with the consent of the Required Lenders,
may agree); provided that any Bid Loan Quote may be submitted by the Person
serving as the Administrative Agent, in its capacity as a Revolving Lender, only
if the Person serving as the Administrative Agent notifies the Borrower of the
terms of the offer contained therein not later than 7:45 a.m. on the funding
date. Subject to Articles IV and VIII, any Bid Loan Quote so made shall be
irrevocable except with the consent of the Administrative Agent given on the
instructions of the Borrower. Unless otherwise agreed by the Administrative
Agent and the Borrower, no Bid Loan Quote shall contain qualifying, conditional
or similar language or

 

44



--------------------------------------------------------------------------------

propose terms other than or in addition to those set forth in the applicable Bid
Loan Quote Request and, in particular, no Bid Loan Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Loan for which such Bid Loan Quote is being made.

(C) The Administrative Agent shall, as promptly as practicable after any Bid
Loan Quote is submitted (but in any event not later than 8:30 a.m. on the
funding date, or 7:45 a.m. on the Funding Date with respect to any Bid Loan
Quote submitted by the Person serving as the Administrative Agent, in its
capacity as a Revolving Lender), notify the Borrower of the terms (1) of any Bid
Loan Quote submitted by a Revolving Lender that is in accordance with
Section 2.01(c)(ii)(B) and (2) of any Bid Loan Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Loan Quote submitted by such
Revolving Lender with respect to the same Bid Loan Quote Request. Any subsequent
Bid Loan Quote shall be disregarded by the Administrative Agent unless the
subsequent Bid Loan Quote is submitted solely to correct a manifest error in a
former Bid Loan Quote. The Administrative Agent’s notice to the Borrower shall
specify (x) the aggregate principal amount of the Bid Loan Borrowing for which
Bid Loan Quotes have been received and (y) (I) the respective principal amounts
and (II) the rates of interest (which shall be expressed as an absolute number
and not in terms of a specified margin over the quoting Revolving Lender’s cost
of funds) (the “Absolute Rate”) so offered by each Revolving Lender (identifying
the Revolving Lender that made each such Bid Loan Quote).

(D) Not later than 9:00 a.m. on the funding date (or such other time and date as
the Borrower and the Administrative Agent, with the consent of each Revolving
Lender that has submitted a Bid Loan Quote may agree), the Borrower shall notify
the Administrative Agent of its acceptance or nonacceptance of the Bid Loan
Quotes so notified to it pursuant to Section 2.01(c)(ii)(C) (and the failure of
the Borrower to give such notice by such time shall constitute nonacceptance),
and the Administrative Agent shall promptly notify each affected Revolving
Lender. In the case of acceptance, such notice shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Bid Loan Quote in whole or in part; provided that
(1) any Bid Loan Quote accepted in part shall be at least $1,000,000 and
multiples of $1,000,000 in excess thereof; (2) the aggregate principal amount of
each Bid Loan Borrowing may not exceed the applicable amount set forth in the
related Bid Loan Quote Request; (3) the aggregate principal amount of each Bid
Loan Borrowing shall be at least $2,000,000 and multiples of $1,000,000 in
excess thereof and shall not cause the limits specified in Section 2.01(c) to be
violated; (4) acceptance of offers may be made only in ascending order of
Absolute Rates, beginning with the lowest rate so offered; and (5) the Borrower
may not accept any offer where the Administrative Agent has advised the Borrower
that such offer fails to comply with Section 2.01(c)(ii) or otherwise fails to
comply with the requirements of this Agreement (including Section 2.01(a)). If
offers are made by two or more Revolving Lenders with the same Absolute Rates
for a greater aggregate principal amount than the amount in respect of which
offers are permitted to be accepted for the related Interest Period, the
principal amount of Bid Loans in respect of which such offers are accepted shall
be allocated by the Borrower among such Revolving Lenders as nearly as possible
(in amounts of at least $1,000,000 and multiples of $500,000 in excess thereof)
in proportion to the aggregate principal amount of such offers. Determinations
by the Borrower of the amounts of Bid Loans shall be conclusive in the absence
of manifest error. Notwithstanding anything else contained herein, the Borrower
shall have no obligation to accept any Bid Loan Quote by a Defaulting Lender.

 

45



--------------------------------------------------------------------------------

(E) Subject to the terms set forth in this Agreement, any Revolving Lender whose
offer to make any Bid Loan has been accepted shall, prior to 10:00 a.m. on the
date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent in immediately available funds, for the
account of the Borrower. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower on or before 11:00 a.m. on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower and maintained with the Administrative Agent.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice (i) with respect to amounts denominated
Dollars, must be received by the Administrative Agent not later than 11:00 a.m.
(x) with respect to Eurocurrency Rate Loans, three (3) Business Days prior to
and (y) with respect to Base Rate Loans, on the requested date of any Borrowing,
conversion or continuation and (ii) with respect to Eurocurrency Rate Loans
denominated in an Alternative Currency, must be received by the Administrative
Agent not later than 11:00 a.m. (London time), four (4) Business Days prior to
the requested date of any Borrowing, conversion or continuation. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer. Except as provided
in Sections 2.03(c) and 2.04(d), each Borrowing, conversion or continuation of
Revolving Loans shall be in a principal amount of (i) with respect to Revolving
Loans that are or are to be Eurocurrency Rate Loans (A) denominated in Dollars,
$3,000,000 or a whole multiple of $100,000 in excess thereof, (B) denominated in
an Alternative Currency, an amount in such Alternative Currency having a Dollar
Equivalent of approximately $3,000,000 or such amount plus an amount in such
Alternative Currency having a Dollar Equivalent of a whole multiple of
approximately $100,000 in excess thereof or (ii) with respect to Revolving Loans
that are or are to be Base Rate Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing and each conversion or continuation
of Term Loans shall be in an amount equal to the principal amount of the
respective Term Commitments. Each Loan Notice (whether telephonic or written)
shall specify (A) the applicable Facility and whether the Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, under such Facility, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or continued, or to which
existing Loans are to be converted, (E) if applicable, the duration of the
Interest Period with respect thereto and (F) if such Loans are Alternative
Currency Tranche Revolving Loans, the Alternative Currency of such Loans (which
shall be an Approved Currency). If the Borrower fails to specify a Type of Loan
in a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation (other than with respect to Alternative Currency
Tranche Revolving Loans), then the applicable Loans shall be made as, or

 

46



--------------------------------------------------------------------------------

converted to, Base Rate Loans. If the Borrower fails to specify a currency in a
Loan Notice requesting a Revolving Borrowing, then the Revolving Loans so
requested shall be made in Dollars. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, the Loan
Notice will be deemed to have specified an Interest Period of one (1) month. No
Alternative Currency Tranche Revolving Loan may be converted into or continued
as an Alternative Currency Tranche Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such
Alternative Currency Tranche Revolving Loan and reborrowed in the other
currency. Notwithstanding anything to the contrary herein, (x) a Swingline Loan
may not be converted to a Eurocurrency Rate Loan and (y) Bid Loans may not be
continued or converted.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Revolving Loans
denominated in an Alternative Currency, in each case as described in
Section 2.02(a). In the case of a Borrowing denominated in Dollars, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Dollars in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. In the case of a Borrowing denominated
in an Alternative Currency, each Alternative Currency Tranche Revolving Lender
shall make the amount of its Loan available to the Administrative Agent in the
applicable Alternative Currency in Same Day Funds at the Administrative Agent’s
Office not later than the Applicable Time specified by the Administrative Agent
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is an initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Loan Notice with respect to
a Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c) Eurocurrency Rate Loans. Except as otherwise provided herein, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurocurrency Rate Loans (other than
Eurocurrency Rate Loans denominated in an Alternative Currency) be converted
immediately to Base Rate Loans. The Required Alternative Currency Tranche
Revolving Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

47



--------------------------------------------------------------------------------

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in KeyBank National Association’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than one Interest Period in
effect in respect of each Term Facility. After giving effect to all Revolving
Borrowings and Bid Loan Borrowings, all conversions of Revolving Loans from one
Type to the other, and all continuations of Revolving Loans as the same Type,
there shall not be more than ten Interest Periods in effect in respect of the
Revolving Loans and Bid Loans.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue U.S.
Tranche Letters of Credit (denominated in Dollars) or Alternative Currency
Tranche Letters of Credit (in one or more Alternative Currencies) for the
account of the Borrower (which may be in support of obligations of the Borrower
or in support of obligations of a Subsidiary), and to amend Letters of Credit
previously issued by it, in accordance with Section 2.03(b) and (2) to honor
drawings under the Letters of Credit; and (B) the U.S. Tranche Revolving Lenders
severally agree to participate in U.S. Tranche Letters of Credit and the
Alternative Currency Tranche Revolving Lenders severally agree to participate in
Alternative Currency Tranche Letters of Credit, in each case issued for the
account of the Borrower (which may be in support of obligations of the Borrower
or in support of obligations of a Subsidiary) and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (A) the Total Revolving Outstandings shall not exceed the
Revolving Facility, (B) the Revolving Exposure of any Revolving Lender shall not
exceed such Lender’s Revolving Commitment, (C) the U.S. Tranche Revolving
Exposure of any U.S. Tranche Revolving Lender shall not exceed such Lender’s
U.S. Tranche Revolving Commitment, (D) the Alternative Currency Tranche
Revolving Exposure of any Alternative Currency Tranche Revolving Lender shall
not exceed such Lender’s Alternative Currency Tranche Revolving Commitment and
(E) the Outstanding Amount of all L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and

 

48



--------------------------------------------------------------------------------

conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of such Letter of Credit would occur more than twelve
(12) months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date, except that a Letter of Credit may expire up to one year
beyond the Maturity Date of the Revolving Facility so long as the Borrower Cash
Collateralizes (as provided in Section 2.14) the L/C Obligations with respect to
such Letter of Credit no later than 30 days prior to the Letter of Credit
Expiration Date).

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than an
Approved Currency;

(E) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to such
Defaulting Lender arising from either such Letter of Credit or such Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion;

 

49



--------------------------------------------------------------------------------

(F) the L/C Issuer does not as of the issuance date of such Letter of Credit
issue letters of credit in the requested currency; or

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof and the Approved Currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the

 

50



--------------------------------------------------------------------------------

proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or the Borrower, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (which may be in support of
obligations of the Borrower or in support of obligations of a Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a U.S. Tranche
Letter of Credit, the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in Dollars. In the case of an Alternative Currency Tranche
Letter of Credit, the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in such Alternative Currency, unless (A) the L/C Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the L/C Issuer and
the Administrative Agent promptly following receipt of the notice of drawing
that the Borrower will reimburse the L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under an Alternative Currency Tranche
Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent of the Dollar Equivalent of the amount of such drawing
promptly following the determination thereof. Not later than (x) 11:00 a.m. on
the date of any payment by the L/C Issuer under a U.S. Tranche Letter of Credit
to be reimbursed in Dollars and (y) the Applicable Time on the date of any
payment by the L/C Issuer under an Alternative Currency Tranche Letter of Credit
to be reimbursed in an Alternative Currency (each such date, an “Honor Date”),
the Borrower shall reimburse the L/C Issuer through the Administrative Agent in
Dollars

 

51



--------------------------------------------------------------------------------

or in the applicable Alternative Currency, as the case may be. If the Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each applicable Revolving Lender of the Honor Date, the
amount of the unreimbursed drawing (in the Approved Currency in which such
Letter of Credit was issued) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, in
the case of (i) a U.S. Tranche Letter of Credit, the Borrower shall be deemed to
have requested a U.S. Tranche Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the U.S. Tranche Revolving Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Loan Notice) and (ii) an
Alternative Currency Tranche Letter of Credit, the Borrower shall be deemed to
have requested an Alternative Currency Tranche Revolving Borrowing of
Eurocurrency Rate Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Eurocurrency Rate Loans denominated
in an Alternative Currency, but subject to the amount of the unutilized portion
of the Alternative Currency Tranche Revolving Commitment and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available for the account of the L/C Issuer, in the Approved Currency
in which the applicable Letter of Credit was issued, at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a U.S. Tranche Revolving Loan or an Alternative Currency
Tranche Revolving Loan, as applicable, to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in the
applicable Approved Currency.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

52



--------------------------------------------------------------------------------

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be, as of the date of such Revolving Borrowing or L/C Borrowing. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer and distributed to the Revolving Lenders pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from

 

53



--------------------------------------------------------------------------------

the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing and each Revolving Credit Loan made pursuant to Section 2.03(c)(ii)
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

54



--------------------------------------------------------------------------------

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against such beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any Lender, any of their respective
Related Parties or any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (other than as a result of an order
of a court of competent jurisdiction). In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary thereof via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

55



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (A) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (B) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee (i) with respect to each Letter of Credit, at a rate equal to 1/8 of 1% per
annum times the face amount of such Letter of Credit, and payable upon the
issuance thereof and (ii) with respect to any amendment of a Letter of Credit
increasing the amount of such Letter of Credit, at a rate equal to 1/8 of 1% per
annum times the amount of such increase, and payable upon the effectiveness of
such amendment. In addition, the Borrower shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

56



--------------------------------------------------------------------------------

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans in Dollars (each such
loan, a “Swingline Loan”). Each Swingline Loan may be made, subject to the terms
and conditions set forth herein, to the Borrower, in Dollars, from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the Swingline Sublimit, notwithstanding the fact
that such Swingline Loans, when aggregated with the Applicable Revolving
Percentage of the Outstanding Amount of Revolving Loans, Bid Loans and L/C
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Outstandings shall not
exceed the Revolving Facility at such time and (B) the Revolving Exposure of any
Revolving Lender at such time shall not exceed such Lender’s Revolving
Commitment, (ii) the Borrower shall not use the proceeds of any Swingline Loan
to refinance any outstanding Swingline Loan and (iii) the Swingline Lender shall
not be under any obligation to make any Swingline Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section, prepay under Section 2.05, and reborrow
under this Section. Each Swingline Loan shall bear interest as provided in
Section 2.08(a)(iv). Immediately upon the making of a Swingline Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Revolving Lender’s
Applicable Revolving Percentage times the amount of such Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 11:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 and if in excess thereof, in integral multiples
of $1,000,000, or, if less, the unused portion of the Swing Line Sublimit and
(ii) the requested date of such Swingline Borrowing (which shall be a Business
Day). Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a written Swingline Loan
Notice, appropriately completed and signed by a Responsible Officer. Promptly
after receipt by the Swingline Lender of any telephonic Swingline Loan Notice,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Swingline Loan
Notice and, if not, the Swingline Lender will notify the

 

57



--------------------------------------------------------------------------------

Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such Loan Notice to the Administrative Agent. Each Revolving Lender shall make
an amount equal to its Applicable Revolving Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Revolving Lender that so makes funds available shall be deemed to have made
a Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily

 

58



--------------------------------------------------------------------------------

charged by the Swingline Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be, as of the date of such Revolving Borrowing or funded participation. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal of
or interest on any Swingline Loan and paid to the Revolving Lenders is required
to be returned by the Swingline Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Lender shall pay to the
Swingline Lender its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

 

59



--------------------------------------------------------------------------------

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

Section 2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(2) on the date of prepayment of Base Rate Loans; and (B) any prepayment of any
Loan shall be in a principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof; or, in each case, if less, the entire principal
amount thereof then outstanding and (3) Bid Loans may not be voluntarily prepaid
at any time without the prior written consent of the Lender or Lenders making
such Bid Loans. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the prepayment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of principal shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

(ii) The Borrower may, upon notice to the Swingline Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of such prepayment and (B) any such
prepayment shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess hereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the prepayment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of principal shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(b) Mandatory.

(i) Outstandings. If for any reason at any time (A) the Total Revolving
Outstandings at such time exceed the Revolving Facility as then in effect,
(B) the Outstanding Amount of L/C Obligations at such time exceeds the Letter of
Credit Sublimit as then in effect, (C) the Outstanding Amount of Swingline Loans
at such time exceeds the

 

60



--------------------------------------------------------------------------------

Swingline Sublimit as then in effect, (D) the Outstanding Amount of Bid Loans at
such time exceeds the Bid Loan Sublimit as then in effect, (E) the Outstanding
Amount of all U.S. Tranche Revolving Loans at such time exceeds the U.S. Tranche
Revolving Commitments as then in effect, or (F) the Outstanding Amount of all
Alternative Currency Tranche Revolving Loans at such time exceeds the
Alternative Currency Tranche Revolving Commitments as then in effect, the
Borrower shall immediately prepay Loans and L/C Borrowings (together with all
accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however,
that, subject to the provisions of the last sentence of Section 2.14(a), the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless, after the prepayment in full of the
Revolving Loans, the Swingline Loans and the Bid Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.

(ii) Application of Payments. Except as otherwise provided in Section 2.15,
prepayments in respect of the Revolving Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swingline Loans, second, shall be applied to the outstanding Revolving Loans
and, third, shall be used to Cash Collateralize the remaining L/C Obligations.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any Defaulting Lender that has provided Cash
Collateral) to reimburse the L/C Issuer or the Revolving Lenders, as applicable.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility, or from time to time permanently reduce the
Revolving Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, (A) the Total Revolving Outstandings would exceed the
Revolving Facility, (B) the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Outstanding Amount of Swingline Loans would exceed the Swingline Sublimit,
(D) the Outstanding Amount of Bid Loans would exceed the Bid Loan Sublimit,
(E) the Outstanding Amount of all U.S. Tranche Revolving Loans at such time
would exceed the U.S. Tranche Revolving Commitments as then in effect or (F) the
Outstanding Amount of all Alternative Currency Tranche Revolving Loans at such
time would exceed the Alternative Currency Tranche Revolving Commitments as then
in effect.

 

61



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The aggregate U.S. Term Commitments shall be automatically and permanently
reduced to zero on the date of the U.S. Term Borrowing and the aggregate
Canadian Term Commitments shall be automatically and permanently reduced to zero
on the date of the Canadian Term Borrowing.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Swingline Sublimit, the U.S. Tranche Revolving Commitments or the Alternative
Currency Tranche Revolving Commitments would exceed the Revolving Facility at
such time, the Letter of Credit Sublimit, the Swingline Sublimit, the U.S.
Tranche Revolving Commitments or the Alternative Currency Tranche Revolving
Commitments, as the case may be, shall be automatically reduced by the amount of
such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Revolving Commitments, the Letter of Credit Sublimit, the Swingline Sublimit,
the U.S. Tranche Revolving Commitments or the Alternative Currency Tranche
Revolving Commitments under this Section 2.06. Upon any reduction of the
Revolving Commitments, the Letter of Credit Sublimit, the Swingline Sublimit,
the U.S. Tranche Revolving Commitments or the Alternative Currency Tranche
Revolving Commitments, the Revolving Commitment, the Letter of Credit Sublimit,
the Swingline Sublimit, the U.S. Tranche Revolving Commitment and the
Alternative Currency Tranche Revolving Commitment of each Revolving Lender, as
applicable, shall be reduced by such Lender’s Applicable Revolving Percentage of
such reduction amount. All fees in respect of the Revolving Facility accrued
until the effective date of any termination of the Revolving Facility shall be
paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to (i) the U.S. Term Lenders the
aggregate principal amount of all U.S. Term Loans outstanding on the Maturity
Date for the U.S. Term Facility and (ii) the Canadian Term Lenders the aggregate
principal amount of all Canadian Term Loans outstanding on the Maturity Date for
the Canadian Term Facility.

(b) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c) Bid Loans. All outstanding Bid Loans shall be paid in full on the maturity
date thereof as provided in the applicable Bid Loan Quote Request but, in any
event, not later than the Maturity Date for the Revolving Facility.

(d) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date fifteen (15) Business Days after such Loan is made and
(ii) the fifth Business Day prior to the Maturity Date for the Revolving
Facility.

 

62



--------------------------------------------------------------------------------

Section 2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate for such Facility plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for such Facility; (iii) each Bid Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Absolute Rate quoted by the
Lender or Lenders making such Bid Loan pursuant to Section 2.01(c) and (iv) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for the Revolving Facility.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, outstanding Obligations (including Letter of Credit Fees) may accrue at
a fluctuating rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d) Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying

 

63



--------------------------------------------------------------------------------

such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

Section 2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a facility fee (the “Facility Fee”) equal to the Applicable Rate
times the actual daily amount of the Revolving Facility (or, if the Revolving
Facility has terminated, on the Outstanding Amount of all Revolving Loans, Bid
Loans, Swingline Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.15. The Facility Fee shall accrue at all
times during the Availability Period for the Revolving Facility (and thereafter
so long as any Revolving Loans, Bid Loans, Swingline Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility (and, if
applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as set
forth in Sections 2.03(h) and (i).

(c) Other Fees.

(i) The Borrower shall pay to the Administrative Agent for its own account such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders and/or their Affiliates such
additional fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case

 

64



--------------------------------------------------------------------------------

of interest in respect of Alternative Currency Tranche Revolving Loans as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which such Loan or such portion is paid, provided that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. All payments of principal of and interest on any Loan
shall be payable in the same currency as such Loan is denominated. All payments
of fees pursuant to Section 2.09 shall be payable in Dollars. All payments in
respect of Unreimbursed Amounts shall be payable in the currency provided in
Section 2.03. All other payments herein shall be payable in the currency
specified with respect to such payment or, if the currency is not specified, in
Dollars. Except as otherwise expressly provided herein, (x) all payments by the
Borrower in Dollars hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. (New York time) on the date specified herein and (y) all payments by
the Borrower in any

 

65



--------------------------------------------------------------------------------

Alternative Currency hereunder shall be made to the Administrative Agent’s
Office for payments in such Alternative Currency and in Same Day Funds not later
than the Applicable Time specified by the Administrative Agent on the date
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. (in the case of payments in
Dollars) or the Applicable Time specified by the Administrative Agent (in the
case of payments in an Alternative Currency) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Subject to the definition of “Interest Period,” and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans or in the case of Alternative Currencies in accordance with
such market practice, in each case, as applicable. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing as of the date of such Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

66



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, receiving any such payment severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings and Bid Loans) shall be made from the
Appropriate Lenders, each payment of fees under Sections 2.03(h) and (i) and
Section 2.09(a) shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing (other than Swingline
Borrowings and Bid Loans) shall be allocated pro rata among the Lenders
according

 

67



--------------------------------------------------------------------------------

to the amounts of their respective Commitments (in the case of the making of
Revolving Loans and Term Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
(other than Swingline Borrowings and Bid Loans) shall be made for account of the
Appropriate Lenders pro rata in accordance with the respective unpaid principal
amounts of the Loans held by them; and (iv) each payment of interest on Loans
(other than Swingline Borrowings and Bid Loans) by the Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Appropriate
Lenders.

Section 2.13 Sharing of Payments by Lenders.

(a) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to the Borrower or any Affiliate
thereof (as to which the provisions of this Section shall apply).

 

68



--------------------------------------------------------------------------------

(b) If a Lender shall effect payment of any principal of or interest or fee on
Bid Loans made as part of the same Bid Loan Borrowing held by it under this
Agreement through the exercise of any right of set-off, banker’s lien,
counterclaim or similar right, it shall promptly purchase from the other Lenders
holding such Bid Loans participations in such Bid Loans held by the other
Lenders holding such Bid Loans in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders holding
such Bid Loans shall share the benefit of such payment pro rata in accordance
with the unpaid amount of principal and interest or fee on Bid Loans of the same
Bid Loan Borrowing held by each of them. To such end all such Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation in Bid Loans of
the same Bid Loan Borrowing held by other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of such Bid Loans
in the amount of such participation.

(c) Nothing contained herein shall require any Lender to exercise any such right
or shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

(d) The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender). The Administrative Agent may, at
any time and from time to time after the initial deposit of Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the

 

69



--------------------------------------------------------------------------------

Lenders, and agrees to maintain, a first priority security interest in all cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which such Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

70



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees. Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it and (2) its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

71



--------------------------------------------------------------------------------

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C
Issuer and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender and (3) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (B) such reallocation does not cause the Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 10.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender (provided that the Borrower’s agreement shall not be
required if an Event of Default has occurred and is continuing at the time of
such agreement), the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit

 

72



--------------------------------------------------------------------------------

and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.16 Increase in Revolving Facility.

(a) The Borrower may at its sole expense and effort and after consulting with
the Administrative Agent, request: (i) one or more Lenders acceptable to the
Administrative Agent to increase (in the sole and absolute discretion of each
such Lender) the amount of their respective Revolving Commitments and/or
(ii) one or more other lending institutions acceptable to the Administrative
Agent (each, a “New Revolving Lender”) to become “Revolving Lenders” and extend
Revolving Commitments hereunder (each such existing Lender and each New
Revolving Lender being referred to as a “Proposed Revolving Lender”). To request
an increase pursuant to this Section 2.16 (the “Revolving Facility Increase”),
the Borrower shall submit to the Administrative Agent a written increase request
signed by the Borrower and in form approved by the Administrative Agent (the
“Revolving Increase Request”), which shall specify, as the case may be: (A) each
such existing Lender and the amount of the proposed increase to its Revolving
Commitment, or (B) the proposed Revolving Commitment for each New Revolving
Lender. Promptly following receipt of the Revolving Increase Request, the
Administrative Agent shall advise each Proposed Revolving Lender of the details
thereof.

(b) If one or more Proposed Revolving Lenders shall have unconditionally agreed
to such Revolving Increase Request in a writing delivered to the Borrower and
the Administrative Agent at any time prior to the 30th day following the date of
the delivery to such Proposed Revolving Lenders of the Revolving Increase
Request (each such Proposed Revolving Lender being hereinafter referred to as an
“Incremental Revolving Lender”), then: (x) each such Incremental Revolving
Lender which shall then be an existing Lender shall have its Revolving
Commitment increased by the amount set forth in the Revolving Increase Request
and (y) each such Incremental Revolving Lender which shall then be a New Lender
shall be and become a “Revolving Lender” hereunder having a Revolving Commitment
equal to the amount set forth in such Revolving Increase Request, provided,
however, that (1) immediately before and after giving effect thereto, no Default
shall or would exist and the Borrower shall have delivered to the Administrative
Agent a certificate signed by a Responsible Officer certifying that immediately
before and after giving effect thereto, the representations and warranties of
the Borrower contained in Article II, Article V and the other Loan Documents are
true and correct (provided, for purposes of this Section 2.16(b), the
representations and warranties contained in Section 5.09(a), other than the
penultimate sentence thereof, shall be deemed to refer to the most recent
financial statements furnished pursuant to Sections 6.01(a) and 6.01(b)),
(2) each such Incremental Revolving Lender shall have executed and delivered to
the Administrative Agent a supplement to this Agreement providing for its
increased Revolving Commitment or its Revolving Commitment, as applicable, in
form approved by the Administrative Agent, (3) immediately after giving effect
thereto, the aggregate amount of the increase to the Revolving

 

73



--------------------------------------------------------------------------------

Facility established pursuant to this Section 2.16 and the Incremental U.S. Term
Loan Commitments established pursuant to Section 2.17 shall not exceed
$1,000,000,000, (4) the increase of the Revolving Facility specified in the
Revolving Increase Request shall be not less than $25,000,000 or an integral
multiple thereof, (5) the minimum Revolving Commitment extended by each
Incremental Revolving Lender which is a New Revolving Lender shall be in an
amount of not less than $15,000,000 or an integral multiple of $1,000,000 in
excess thereof and (6) the minimum increase to the Revolving Commitment extended
by each Incremental Revolving Lender which is an existing Lender shall be in an
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof. Any increase in the Revolving Facility shall not increase the
Letter of Credit Commitment or Swing Line Commitment. Any Proposed Revolving
Lender not responding to a Revolving Increase Request within 30 days following
the date of the delivery to it of a Revolving Increase Request shall be deemed
to have declined such Revolving Increase Request.

(c) Simultaneously with each Revolving Facility Increase under this
Section 2.16, each Incremental Revolving Lender shall, to the extent necessary,
purchase from each other existing Lender, and each other existing Lender shall
sell to each Incremental Revolving Lender, in each case at par and without
representation, warranty, or recourse (in accordance with and subject to the
restrictions contained in Section 10.13), such principal amount of Revolving
Loans of such other existing Lenders, together with all accrued and unpaid
interest thereon, as will result, after giving effect to such transaction, in
each Lender’s Applicable Revolving Percentage of outstanding Revolving Loans
being equal to such Lender’s Applicable Revolving Percentage of the Revolving
Facility, provided that each such assignor Lender shall have received (to the
extent of the interests, rights and obligations assigned) payment then due and
owing of the outstanding principal amount of its Revolving Loans, accrued
interest thereon, accrued fees, commissions and all other amounts payable to it
under the Loan Documents from the applicable assignee Lenders (to the extent of
such outstanding principal and accrued interest, fees and commissions) or the
Borrower (in the case of all other amounts).

(d) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

Section 2.17 Incremental U.S. Term Loan Commitments.

(a) The Borrower may at its sole expense and effort and after consulting with
the Administrative Agent, at any time request: (i) one or more U.S. Term Lenders
to establish (in the sole and absolute discretion of each such U.S. Term Lender)
additional U.S. Term Commitments and/or (ii) one or more other lending
institutions acceptable to the Administrative Agent (each, a “New U.S. Term
Lender”) to become “U.S. Term Lenders” and establish U.S. Term Commitments
hereunder (each such existing U.S. Term Lender and each New U.S. Term Lender
being referred to as a “Proposed U.S. Term Lender”). To request an extension of
additional or new U.S. Term Commitments pursuant to this Section 2.17 (the
“Incremental U.S. Term Commitment”), the Borrower shall submit to the
Administrative Agent a written request signed by the Borrower and in form
approved by the Administrative Agent (the “Incremental U.S. Term Loan Request”),
which shall specify, as the case may be: (A) each such existing U.S. Term Lender
and the amount of the proposed Incremental U.S. Term Commitment, or (B) the
proposed U.S. Term Commitment for each New U.S. Term Lender. Promptly following
receipt of the Incremental U.S. Term Loan Request, the Administrative Agent
shall advise each Proposed U.S. Term Lender of the details thereof.

 

74



--------------------------------------------------------------------------------

(b) If one or more Proposed U.S. Term Lenders shall have unconditionally agreed
to such Incremental U.S. Term Loan Request in a writing delivered to the
Borrower and the Administrative Agent at any time prior to the 30th day
following the date of the delivery to such Proposed U.S. Term Lenders of the
Incremental U.S. Term Loan Request (each such Proposed U.S. Term Lender being
hereinafter referred to as an “Incremental U.S. Term Lender”), then: (x) each
such Incremental U.S. Term Lender which shall then be an existing U.S. Term
Lender shall have its U.S. Term Loan Commitment increased by the amount set
forth in the Incremental U.S. Term Loan Request and (y) each such Incremental
U.S. Term Lender which shall then be a New U.S. Term Lender shall be and become
a “U.S. Term Lender” hereunder having a U.S. Term Loan Commitment equal to the
amount set forth in such Incremental U.S. Term Loan Request, provided, however,
that (1) immediately before and after giving effect thereto, no Default shall or
would exist and the Borrower shall have delivered to the Administrative Agent a
certificate signed by a Responsible Officer certifying that immediately before
and after giving effect thereto, the representations and warranties of the
Borrower contained in Article II, Article V and the other Loan Documents are
true and correct (provided, for purposes of this Section 2.17(b), the
representations and warranties contained in Section 5.09(a), other than the
penultimate sentence thereof, shall be deemed to refer to the most recent
financial statements furnished pursuant to Sections 6.01(a) and 6.01(b)),
(2) each such Incremental U.S. Term Lender shall have executed and delivered to
the Administrative Agent a supplement to this Agreement providing for its
increased U.S. Term Commitment or its U.S. Term Commitment, as applicable, in
form approved by the Administrative Agent, (3) immediately after giving effect
thereto, the aggregate amount of the Incremental Revolving Commitments
established pursuant to Section 2.16 and the Incremental U.S. Term Loan
Commitments established pursuant to this Section 2.17 shall not exceed
$1,000,000,000, (4) the increase of the U.S. Term Facility specified in the
Incremental U.S. Term Loan Request shall be not less than $25,000,000 or an
integral multiple thereof, (5) the minimum U.S. Term Commitment established by
each Incremental U.S. Term Lender which is a New U.S. Term Lender shall be in an
amount of not less than $15,000,000 or an integral multiple of $1,000,000 in
excess thereof, (6) the minimum increase to the U.S. Term Commitment established
by each Incremental U.S. Term Lender which is an existing U.S. Term Lender shall
be in an amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (7) on the effective date of each Incremental
U.S. Term Commitment, the Borrower shall borrow an amount equal to the full
amount of such Incremental U.S. Term Commitment. If an Incremental U.S. Term
Commitment is established in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date and the date of
funding thereof and the Administrative Agent shall advise each Incremental U.S.
Term Lender of the details thereof.

Section 2.18 Incremental Canadian Term Loan Commitments.

(a) The Borrower may at its sole expense and effort and after consulting with
the Administrative Agent, at any time request: (i) one or more Canadian Term
Lenders to establish (in the sole and absolute discretion of each such Canadian
Term Lender) additional Canadian Term Commitments and/or (ii) one or more other
lending institutions acceptable to the Administrative Agent (each, a “New
Canadian Term Lender”) to become “Canadian Term

 

75



--------------------------------------------------------------------------------

Lenders” and establish Canadian Term Commitments hereunder (each such existing
Canadian Term Lender and each New Canadian Term Lender being referred to as a
“Proposed Canadian Term Lender”). To request an extension of additional or new
Canadian Term Commitments pursuant to this Section 2.18 (the “Incremental
Canadian Term Commitment”), the Borrower shall submit to the Administrative
Agent a written request signed by the Borrower and in form approved by the
Administrative Agent (the “Incremental Canadian Term Loan Request”), which shall
specify, as the case may be: (A) each such existing Canadian Term Lender and the
amount of the proposed Incremental Canadian Term Commitment, or (B) the proposed
Canadian Term Commitment for each New Canadian Term Lender. Promptly following
receipt of the Incremental Canadian Term Loan Request, the Administrative Agent
shall advise each Proposed Canadian Term Lender of the details thereof.

(b) If one or more Proposed Canadian Term Lenders shall have unconditionally
agreed to such Incremental Canadian Term Loan Request in a writing delivered to
the Borrower and the Administrative Agent at any time prior to the 30th day
following the date of the delivery to such Proposed Canadian Term Lenders of the
Incremental Canadian Term Loan Request (each such Proposed Canadian Term Lender
being hereinafter referred to as an “Incremental Canadian Term Lender”), then:
(x) each such Incremental Canadian Term Lender which shall then be an existing
Canadian Term Lender shall have its Canadian Term Loan Commitment increased by
the amount set forth in the Incremental Canadian Term Loan Request and (y) each
such Incremental Canadian Term Lender which shall then be a New Canadian Term
Lender shall be and become a “Canadian Term Lender” hereunder having a Canadian
Term Loan Commitment equal to the amount set forth in such Incremental Canadian
Term Loan Request, provided, however, that (1) immediately before and after
giving effect thereto, no Default shall or would exist and the Borrower shall
have delivered to the Administrative Agent a certificate signed by a Responsible
Officer certifying that immediately before and after giving effect thereto, the
representations and warranties of the Borrower contained in Article II, Article
V and the other Loan Documents are true and correct (provided, for purposes of
this Section 2.18(b), the representations and warranties contained in
Section 5.09(a), other than the penultimate sentence thereof, shall be deemed to
refer to the most recent financial statements furnished pursuant to Sections
6.01(a) and 6.01(b)), (2) each such Incremental Canadian Term Lender shall have
executed and delivered to the Administrative Agent a supplement to this
Agreement providing for its increased Canadian Term Commitment or its Canadian
Term Commitment, as applicable, in form approved by the Administrative Agent,
(3) immediately after giving effect thereto, the aggregate amount of the
Incremental Canadian Term Loan Commitments established pursuant to this
Section 2.18 shall not exceed CAD 250,000,000, (4) the increase of the Canadian
Term Facility specified in the Incremental Canadian Term Loan Request shall be
not less than CAD 25,000,000 or an integral multiple thereof, (5) the minimum
Canadian Term Commitment established by each Incremental Canadian Term Lender
which is a New Canadian Term Lender shall be in an amount of not less than CAD
5,000,000 or an integral multiple of CAD 1,000,000 in excess thereof, (6) the
minimum increase to the Canadian Term Commitment established by each Incremental
Canadian Term Lender which is an existing Canadian Term Lender shall be in an
amount of not less than CAD 5,000,000 or an integral multiple of CAD 1,000,000
in excess thereof and (7) on the effective date of each Incremental Canadian
Term Commitment, the Borrower shall borrow an amount equal to the full amount of
such Incremental Canadian Term Commitment. If an Incremental Canadian Term
Commitment is established in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date and the date of
funding thereof and the Administrative Agent shall advise each Incremental
Canadian Term Lender of the details thereof.

 

76



--------------------------------------------------------------------------------

Section 2.19 Extension of Maturity Date for Revolving Facility.

Subject to the following provisions, the Borrower shall have the option to
extend the Maturity Date for the Revolving Facility for two successive terms of
six (6) months each. By written notice to the Administrative Agent delivered at
least 30 days, but not more than 90 days, prior to the then current Maturity
Date for the Revolving Facility, so long as no Default or Event of Default has
occurred, the Borrower may request an extension of the then current Maturity
Date for the Revolving Facility (which notice shall be accompanied by a
Compliance Certificate). Promptly upon receipt of such written notice, the
Administrative Agent shall deliver a copy thereof to each Revolving Lender and
the then current Maturity Date for the Revolving Facility shall be deemed
extended by six (6) months. Each time that the Maturity Date for the Revolving
Facility is extended under this Section 2.19, the Borrower shall pay to the
Administrative Agent for the ratable benefit of the Revolving Lenders on the
Maturity Date for the Revolving Facility that is being extended, a
non-refundable extension fee in an amount equal to 7.50 basis points multiplied
by the Revolving Facility, as then in effect.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

77



--------------------------------------------------------------------------------

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii).

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(B) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C

 

78



--------------------------------------------------------------------------------

Issuer, in each case, that are payable or paid by the Administrative Agent or
the Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)) shall not be required
if in such Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

79



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in

 

80



--------------------------------------------------------------------------------

Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. In addition, each Lender shall indemnify the Administrative
Agent and the Borrower for any withholding Tax or other penalties imposed in
connection with any “withholdable payment,” as defined in Section 1473 of the
Code, made to a Foreign Lender that has failed to comply with the reporting
requirements or otherwise qualify for an exemption under FATCA.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) and net of any loss or gain realized in the conversion of such
funds from or to another currency incurred by such Recipient, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Recipient, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise with respect to such refund had never been paid. This subsection
shall not be construed to require the Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to, or to file for or otherwise pursue any refund on behalf of,
the Borrower or any other Person.

 

81



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, any Approved Currency in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurocurrency Rate Loans or
to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on such Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether denominated in Dollars or an Alternative Currency)
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, or
(c) the Eurocurrency Rate for any

 

82



--------------------------------------------------------------------------------

requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (i) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended and (ii) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies under the
appropriate Facility or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans under the appropriate
Facility in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(f) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank to the extent reflected in the Mandatory Cost, other than
as set forth below) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

83



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Borrower will pay to
such Lender or the L/C Issuer, as the case may be, such Mandatory Costs. Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations.

(d) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

(f) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each

 

84



--------------------------------------------------------------------------------

Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided that the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

Section 3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded. A certificate of a Lender setting
forth in detail sufficient to enable the Borrower to verify the computation of
the amount or amounts necessary to compensate such Lender as specified in this
Section and delivered to the Borrower shall be conclusive absent manifest error.

 

85



--------------------------------------------------------------------------------

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

Section 3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer and a duly authorized officer of each Lender, (ii) a Note
executed by a Responsible Officer for the account of each Lender requesting a
Note, payable to the order of each such requesting Lender and (iii) counterparts
of any other Loan Document, executed by a Responsible Officer and a duly
authorized officer of each other Person party thereto.

(b) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer (in substantially the form of Exhibit G
attached hereto) dated the Closing Date, certifying as to the Organization
Documents of the Borrower (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of the Borrower, the good
standing, existence or its equivalent of the Borrower and of the incumbency of
the Responsible Officers.

 

86



--------------------------------------------------------------------------------

(c) Legal Opinion of Counsel. The Administrative Agent shall have received a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) from Shumaker, Loop & Kendrick, LLP, counsel to the Borrower,
covering such matters relating to the Borrower and this Agreement as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the Financial Statements referred to in Section 5.09, each in
form and substance satisfactory to each of them.

(e) Responsible Officer Closing Certificate. A certificate signed by a
Responsible Officer certifying (i) that the conditions specified in Section 4.02
have been satisfied, (ii) the current Ratings and (iii) that, as of the date of
the last financial statements delivered pursuant to the Existing Credit
Agreement, the Borrower was in compliance with the financial covenants contained
in Section 6.09.

(f) Existing Credit Agreement. The Existing Credit Agreement shall have been
terminated (except as to any provisions thereof that survive such termination)
and all amounts owing thereunder, if any, shall have been paid in full.

(g) KYC. The Borrower shall have delivered to the Administrative Agent and each
Lender such reasonable documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act, to the
extent reasonably requested by the Administrative Agent or any Lender.

(h) Legal Matters. All legal matters incident to the initial Loans and if
issued, the initial Letter of Credit, shall be satisfactory to counsel to the
Administrative Agent.

(i) Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date.

(j) Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the entering into of this Agreement
have been obtained.

(k) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to one or more written
agreements including without limitation, this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

87



--------------------------------------------------------------------------------

Section 4.02 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article II,
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension (provided, for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.09(a), other than the penultimate sentence thereof, shall be deemed to
refer to the most recent financial statements furnished pursuant to Sections
6.01(a) and 6.01(b)).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01 Organization.

(a) Each of the Borrower and the Subsidiaries is duly organized and validly
existing under the laws of its state of organization and has the power to own
its assets and to transact the business in which it is presently engaged.

 

88



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Subsidiaries is in good standing in its state
of organization and in each state in which the character of the properties owned
or the business transacted requires qualification, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 5.02 Power, Authority, Consents.

The Borrower has the power to execute, deliver and perform the Loan Documents to
be executed by it. The Borrower has the power to request extensions of credit
hereunder and has taken all necessary action, corporate or otherwise, to
authorize the extensions of credit hereunder on the terms and conditions of this
Agreement. The Borrower has taken all necessary action, corporate or otherwise,
to authorize the execution, delivery and performance of the Loan Documents to be
executed by it. No consent or approval of any Person (including, without
limitation, any stockholder of the Borrower), no consent or approval of any
landlord or mortgagee, no waiver of any Lien or right of distraint or other
similar right and no consent, license, certificate of need, approval,
authorization or declaration of any governmental authority, bureau or agency, is
or will be required in connection with the execution, delivery or performance by
the Borrower of, the extensions of credit under, or the validity or
enforceability of, the Loan Documents, except as set forth on Schedule 5.02
hereto, each of which either has been duly and validly obtained on or prior to
the date hereof and is now in full force and effect, or is designated on
Schedule 5.02 as waived by the Required Lenders.

Section 5.03 No Violation of Law or Agreements.

The execution and delivery by the Borrower of each Loan Document to which it is
a party, the performance by it thereunder and the extensions of credit
hereunder, will not violate any provision of law and will not conflict with or
result in a breach of any order, writ, injunction, ordinance, resolution,
decree, or other similar document or instrument of any court or governmental
authority, bureau or agency, domestic or foreign, or any certificate of
incorporation or by-laws or other organizational document of the Borrower, or
create (with or without the giving of notice or lapse of time, or both) a
default under or breach of any agreement, bond, note or indenture to which the
Borrower is a party, or by which the Borrower is bound or any of its properties
or assets is affected, except for such defaults and breaches which in the
aggregate could not have a Material Adverse Effect, or result in the imposition
of any Lien of any nature whatsoever upon any of the properties or assets owned
by or used in connection with the business of the Borrower.

Section 5.04 Due Execution, Validity, Enforceability.

This Agreement and each other Loan Document to which the Borrower is a party has
been duly executed and delivered by the Borrower and each constitutes the valid
and legally binding obligation of the Borrower, enforceable in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting the enforcement of creditors’ rights
generally and except that the remedy of specific performance and other equitable
remedies are subject to judicial discretion.

 

89



--------------------------------------------------------------------------------

Section 5.05 Title to Properties.

Each of the Borrower and the Subsidiaries has good and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary course of its business, except for such defects in title as
could not, individually or in the aggregate, have a Material Adverse Effect.

Section 5.06 Judgments, Actions, Proceedings.

Except as set forth on Schedule 5.06 hereto, there are no actions, suits,
proceedings (including, without limitation, any Environmental Proceeding),
claims, investigations or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against or affecting the Borrower or any
Subsidiary or against any of their properties or revenues that (a) affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) as to which there is a reasonable possibility of an
adverse determination, and, if so adversely determined, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 5.07 No Defaults, Compliance with Laws.

Except as set forth on Schedule 5.07 hereto, none of the Borrower or any of the
Subsidiaries is in default under any agreement, ordinance, resolution, decree,
bond, note, indenture, order or judgment to which it is a party or by which it
is bound, or any other agreement or other instrument by which any of the
properties or assets owned by it or used in the conduct of its business is
affected, which default could have a Material Adverse Effect. Each of the
Borrower and the Subsidiaries has complied and is in compliance in all respects
with all applicable laws, ordinances and regulations, resolutions, ordinances,
decrees, executive orders, judgments and other similar documents and instruments
of all courts and governmental authorities, bureaus and agencies, domestic and
foreign, including, without limitation, all applicable provisions of the
Americans with Disabilities Act (42 U.S.C. §12101-12213) and the regulations
issued thereunder and all applicable ERISA and Environmental Laws and
Regulations, non-compliance with which could have a Material Adverse Effect.

Section 5.08 Burdensome Documents.

Except as set forth on Schedule 5.08 hereto, neither the Borrower nor any of the
Subsidiaries is a party to or bound by, nor are any of the properties or assets
owned by any of them used in the conduct of its businesses affected by, any
agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment, including, without limitation, any of the foregoing relating to any
Environmental Liability, that materially and adversely affects their respective
businesses, assets or conditions, financial or otherwise.

 

90



--------------------------------------------------------------------------------

Section 5.09 Financial Statements; Projections.

(a) Each of the Financial Statements is complete and presents fairly the
Consolidated financial position of the Borrower and its Subsidiaries as at its
date and the Consolidated results of operations of the Borrower and its
Subsidiaries for the fiscal year of the Borrower ended on such date, and has
been prepared in accordance with GAAP. Neither the Borrower nor any of the
Subsidiaries has any material obligation, liability or commitment, direct or
contingent (including, without limitation, any Environmental Liability), that is
not reflected in the Financial Statements. There has been no material adverse
change in the financial position or operations of the Borrower or any of the
Subsidiaries since the date of the latest balance sheet included in the
Financial Statements (the “Latest Balance Sheet”). The Borrower’s fiscal year is
the twelve-month period ending on December 31 in each year.

(b) The projections have been prepared on the basis of the assumptions
accompanying them and reflect as of the date thereof the Borrower’s good faith
projections, after reasonable analysis, of the matters set forth therein, based
on such assumptions (it being understood that actual results may differ
materially from projections).

Section 5.10 Tax Returns.

Each of the Borrower and the Subsidiaries has filed all federal, state and local
tax returns required to be filed by it and has not failed to pay any taxes, or
interest and penalties relating thereto, on or before the due dates thereof,
except where such failure to file or failure to pay could not, individually or
in the aggregate, have a Material Adverse Effect. Except to the extent that
reserves therefor are reflected in the Financial Statements: (i) there are no
material federal, state or local tax liabilities of the Borrower or any of the
Subsidiaries, due or to become due for any tax year ended on or prior to the
date of the Latest Balance Sheet relating to such entity, whether incurred in
respect of or measured by the income of such entity, that are not properly
reflected in the Latest Balance Sheet relating to such entity and (ii) there are
no material claims pending or, to the knowledge of the Borrower, proposed or
threatened against the Borrower or any of the Subsidiaries for past federal,
state or local taxes, except those, if any, as to which proper reserves are
reflected in the Financial Statements.

Section 5.11 Intangible Assets.

Each of the Borrower and the Subsidiaries possesses all patents, trademarks,
service marks, trade names, and copyrights, and rights with respect to the
foregoing, necessary to conduct its business as now conducted and as proposed to
be conducted, without any conflict with the patents, trademarks, service marks,
trade names, and copyrights and rights with respect to the foregoing, of any
other Person.

Section 5.12 Regulation U; Investment Company Act; EEA Financial Institution.

The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying “margin stock”,
as such term is defined in §221.3 of Regulation U of the Board of Governors of
the Federal Reserve System, 12 C.F.R., Chapter II, Part 221. The Borrower is not
an “investment company” within the meaning of the Investment Company Act of
1940. The Borrower is not an EEA Financial Institution.

Section 5.13 Name Changes, Mergers, Acquisitions.

Except as publicly disclosed, the Borrower has not within the six-year period
immediately preceding the date of this Agreement changed its name, been the
surviving entity of a merger or consolidation, or, except in the ordinary course
of business, acquired all or substantially all of the assets of any Person.

 

91



--------------------------------------------------------------------------------

Section 5.14 Full Disclosure.

Neither the Financial Statements nor any certificate, opinion, or any other
statement made or furnished in writing to the Administrative Agent or any Lender
by or on behalf of the Borrower in connection with this Agreement or the
transactions contemplated herein or pursuant hereto, contains any untrue
statement of a material fact, or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading, as of
the date such statement was made. There is no fact known to the Borrower that
has, or would in the now foreseeable future have, a Material Adverse Effect,
which fact has not been set forth herein, in the Financial Statements, in
filings with the Securities and Exchange Commission or in any certificate,
opinion or other written statement so made or furnished to the Administrative
Agent or the Lenders. Notwithstanding the foregoing, with respect to the
projections, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that actual results may differ materially from projections).

Section 5.15 Licenses and Approvals.

(a) Each of the Borrower and the Subsidiaries has all necessary licenses,
permits and governmental authorizations, including, without limitation,
licenses, permits and authorizations arising under or relating to Environmental
Laws and Regulations, to own and operate its properties and to carry on its
business as now conducted, the absence of which would have a Material Adverse
Effect.

(b) To the best of the Borrower’s knowledge, no violation exists of any
applicable law pertaining to the ownership or operation of any Facility of the
Borrower or any Operator that would have a reasonable likelihood of leading to
revocation of any license necessary for the operation of such Facility.

Section 5.16 ERISA.

(a) Except as set forth on Schedule 5.16 hereto, no Employee Benefit Plan is
maintained or has ever been maintained by the Borrower or any ERISA Affiliate,
nor has the Borrower or any ERISA Affiliate ever contributed to a Multiemployer
Plan.

(b) There are no agreements which will provide payments to any officer,
employee, shareholder or highly compensated individual which will be “parachute
payments” under 280G of the Code that are nondeductible to the Borrower and
which will be subject to tax under Section 4999 of the Code for which the
Borrower will have a material withholding liability.

Section 5.17 REIT Status.

The Borrower meets all requirements to qualify as a REIT.

 

92



--------------------------------------------------------------------------------

Section 5.18 OFAC.

The Borrower has implemented and maintains in effect policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and, to the
knowledge of Borrower, their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions and the Borrower and its
Subsidiaries are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. The Borrower is not located, organized or
residing in any Designated Jurisdiction. None of the Borrower, any of its
Subsidiaries, or, to the knowledge of Borrower, any of their respective
directors, officers or employees, (a) is currently the subject of any Sanctions,
or (b) is or has been (within the previous five (5) years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions and
who is located, organized or residing in any Designated Jurisdiction. To the
knowledge of Borrower, no Credit Extension, and none of the proceeds from any
Credit Extension, have been used, directly or indirectly: (1) to lend,
contribute or provide or have otherwise been made available to fund any activity
or business in any Designated Jurisdiction, (2) to fund any activity or business
of any Person located, organized or residing in any Designated Jurisdiction who
is the subject of any Sanctions, or (3) in any other manner that will result, in
each case, in any violation by any Person (including any Lender, any Arranger,
the Administrative Agent, the L/C Issuer or the Swingline Lender) of any
Sanctions.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, the Borrower shall, and shall cause each of
its Subsidiaries to:

Section 6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) Annual Financial Statements. Annually, as soon as available, but in any
event within 90 days after the last day of each of its fiscal years, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at such last
day of the fiscal year, and Consolidated statements of income and retained
earnings and statements of cash flow, for such fiscal year, each prepared in
accordance with generally accepted accounting principles consistently applied,
in reasonable detail, and certified without qualification by a nationally
recognized independent public accounting firm or by any other certified public
accounting firm satisfactory to the Administrative Agent as fairly presenting
the financial position and results of operations of the Borrower and its
Subsidiaries as at and for the year ending on its date and as having been
prepared in accordance with GAAP; provided, however, the Borrower may satisfy
its obligations to deliver the financial statements described in this
Section 6.01(a) by furnishing to the Lenders a copy of its annual report on Form
10-K in respect of such fiscal year together with the financial statements
required to be attached thereto, provided the Borrower is required to file such
annual report on Form 10-K with the Securities and Exchange Commission and such
filing is actually made.

 

93



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the Borrower’s fiscal quarters, a
Consolidated balance sheet of the Borrower and the Subsidiaries as of the last
day of such quarter and Consolidated statements of income and retained earnings
and statements of cash flow, for such quarter, and on a comparative basis
figures for the corresponding date or period of the immediately preceding fiscal
year, all in reasonable detail, each such statement to be certified in a
certificate of the chief financial officer of the Borrower as accurately
presenting the financial position and the results of operations of the Borrower
and its Subsidiaries as at its date and for such quarter and as having been
prepared in accordance with GAAP (subject to year-end audit adjustments);
provided, however, the Borrower may satisfy its obligations to deliver the
financial statements described in this Section 6.01(b) by furnishing to the
Lenders a copy of its quarterly report on Form 10-Q in respect of such fiscal
quarter together with the financial statements required to be attached thereto,
provided the Borrower is required to file such quarterly report on Form 10-Q
with the Securities and Exchange Commission and such filing is actually made.

(c) Compliance Information. Promptly after a written request therefor, such
other financial data or information evidencing compliance with the requirements
of this Agreement, the Notes and the other Loan Documents, as any Lender may
reasonably request from time to time.

(d) Compliance Certificate. At the same time as it delivers the financial
statements required under the provisions of Sections 6.01(a) and 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer.

(e) Business Plan and Projections. Not later than February 15th in each year,
copies of the Borrower’s business plan and financial projections for the
upcoming three (3) fiscal years (together with a copy in writing of the
assumptions on which such business plan and projections were based), each
certified by the Borrower’s chief financial officer and illustrating the
projected income statements, balance sheets and statements of changes in cash
flow on a Consolidated basis.

(f) Portfolio Information. As soon as available but in any event not less than
45 days after the end of each fiscal quarter of the Borrower:

(i) a copy of the quarterly “HCN Supplemental Information” posted on the
Borrower’s website (which includes financial information relating to the
Borrower’s portfolio), or (ii) if such “HCN Supplemental Information” is not
available, a report, with respect to the quarterly period immediately prior to
the fiscal quarter for which such report is submitted, containing financial
information with respect to the Borrower’s portfolio in a form substantially
similar to that set forth in the most recently posted “HCN Supplemental
Information”.

(ii) Such other information regarding the financial condition of the Operators
as the Administrative Agent may from time to time reasonably request, subject to
each of their agreement that all such information shall be and remain
confidential and none of such information may be distributed to any other Person
without the Borrower’s prior consent.

 

94



--------------------------------------------------------------------------------

(g) Accountants’ Reports. Promptly upon receipt thereof, copies of all material
reports submitted to the Borrower by its independent accountants in connection
with any annual or interim audit of the books of the Borrower or its
Subsidiaries made by such accountants which material reports are a necessary
part of such annual or interim audit.

(h) Copies of Documents. Promptly upon their becoming available, copies of any:
(i) financial statements, non-routine reports and notices (other than routine
correspondence), any of which are of a material nature, requests for waivers and
proxy statements, in each case, delivered by the Borrower or any of its
Subsidiaries to any of their respective existing lending institutions or
creditors; (ii) correspondence or notices received by the Borrower from any
federal, state or local governmental authority that regulates the operations of
the Borrower or any of its Subsidiaries, relating to an actual or threatened
change or development that would be materially adverse to the Borrower or any
Subsidiary; (iii) registration statements and any amendments and supplements
thereto, and any regular and periodic reports, if any, filed by the Borrower or
any of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental authority succeeding to any or all of
the functions of the said Commission; and (iv) at the request of the
Administrative Agent, any appraisals received by the Borrower or any of its
Subsidiaries with respect to the properties or assets of the Borrower or its
Subsidiaries during the term of this Agreement.

(i) Notices of Defaults. Promptly, notice of the occurrence of any Default or
Event of Default, or any event that would constitute or cause a Material Adverse
Effect.

(j) ERISA Notices and Requests.

(i) Concurrently with such filing, a copy of each Form 5500 that is filed with
respect to each Plan with the IRS; and

(ii) Promptly, upon their becoming available, copies of: (i) all correspondence
with the PBGC, the Secretary of Labor or any representative of the Internal
Revenue Service with respect to any Plan, relating to an actual or threatened
change or development that would be materially adverse to the Borrower; (ii) all
actuarial valuations received by the Borrower with respect to any Plan; and
(iii) any notices of Plan termination filed by any Plan Administrator (as those
terms are used in ERISA) with the PBGC and of any notices from the PBGC to the
Borrower with respect to the intent of the PBGC to institute involuntary
termination proceedings.

(k) Additional Information. Such other material additional information regarding
the business, affairs and condition of the Borrower as the Administrative Agent
may from time to time request, including, without limitation, as soon as
available but in any event not less than 45 days after the end of each fiscal
quarter of the Borrower, schedules, in form and substance satisfactory to the
Administrative Agent, with respect to the Borrower and its Subsidiaries on a
Consolidated basis, of recorded liabilities, unfunded commitments, contingent
liabilities, any off balance sheet financings including synthetic lease
transactions and sale-leaseback arrangements and other similar material items,
in each case, covering such quarter.

 

95



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 1.01(a); or (b) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by fax
transmission or other electronic mail transmission) of the posting of any such
documents and shall provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or Equity Interests that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(1) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(3) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(4) the Administrative Agent and any Affiliate thereof and the Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

 

96



--------------------------------------------------------------------------------

Section 6.02 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or its Subsidiaries, as the case may be.

Section 6.03 Inspections and Audits.

Permit the Administrative Agent to make or cause to be made (prior to an Event
of Default, at the Lenders’ expense and after the occurrence of and during the
continuance of an Event of Default, at the Borrower’s expense), inspections and
audits of any books, records and papers of the Borrower or any Subsidiary and to
make extracts therefrom and copies thereof, or to make appraisals, inspections
and examinations of any properties and facilities of the Borrower or any
Subsidiary, on reasonable notice, at all such reasonable times and as often as
any Lender may reasonably require, in order to assure that the Borrower is and
will be in compliance with its obligations under the Loan Documents or to
evaluate the investment in the then Aggregate Exposures. Notwithstanding the
foregoing, the Borrower agrees that the Administrative Agent shall be permitted
to conduct or cause to be conducted an annual field audit at the Borrower’s
expense.

Section 6.04 Maintenance and Repairs.

Cause to be maintained in good repair, working order and condition, subject to
normal wear and tear, all material properties and assets from time to time owned
by the Borrower or any Subsidiary and used in or necessary for the operation of
its businesses, and make or cause to be made all reasonable repairs,
replacements, additions and improvements thereto.

Section 6.05 Continuance of Business.

Do, or cause to be done, all things reasonably necessary to preserve and keep in
full force and effect the corporate existence of the Borrower or any Subsidiary
and all permits, rights and privileges necessary for the proper conduct of its
business, and continue to engage in the same line of business and comply in all
material respects with all applicable laws, regulations and orders.

Section 6.06 Copies of Corporate Documents.

Subject to the prohibitions set forth in Section 7.06 and except as publicly
disclosed, promptly deliver to the Administrative Agent copies of any amendments
or modifications to the certificate of incorporation (or other applicable
organizational documents) and by-laws of the Borrower, certified with respect to
the certificate of incorporation (or other organizational documents) by the
Secretary of State of its state of incorporation and, with respect to the
by-laws, by the secretary or assistant secretary of such corporation.

 

97



--------------------------------------------------------------------------------

Section 6.07 Perform Obligations.

Pay and discharge all of the obligations and liabilities of the Borrower or any
Subsidiary, including, without limitation, all taxes, assessments and
governmental charges upon its income and properties when due, unless and to the
extent only that such obligations, liabilities, taxes, assessments and
governmental charges shall be contested in good faith and by appropriate
proceedings and that, to the extent required by GAAP, proper and adequate book
reserves relating thereto are established by the Borrower or any Subsidiary, and
then only to the extent that a bond is filed in cases where the filing of a bond
is necessary to avoid the creation of a Lien against any of its properties.

Section 6.08 Notice of Litigation.

Promptly notify the Administrative Agent (which shall promptly notify each of
the Lenders) in writing of any litigation or legal proceeding, other than in the
ordinary course of business or, whether or not in the ordinary course of
business, involving amounts in excess of $10,000,000, affecting the Borrower or
any Subsidiary whether or not fully covered by insurance, and regardless of the
subject matter thereof (excluding, however, any actions relating to workers’
compensation claims or negligence claims relating to use of motor vehicles, if
fully covered by insurance, subject to deductibles).

Section 6.09 Financial Covenants.

Have or maintain, with respect to the Borrower, on a Consolidated basis, as at
the last day of each fiscal quarter of the Borrower:

(a) a Leverage Ratio of not more than 0.60 to 1.00; provided, however, from and
after the consummation of a Significant Acquisition, so long as no Default or
Event of Default shall then exist or would exist after giving effect to such
Significant Acquisition, the Leverage Ratio may be increased to not more than
0.65 to 1.00 for the full fiscal quarter in which such Significant Acquisition
is consummated and the two consecutive full fiscal quarters immediately
succeeding such fiscal quarter.

(b) Consolidated Tangible Net Worth of not less than $14,813,499,000.

(c) a Fixed Charge Coverage Ratio of not less than 1.50 to 1.00.

(d) an Unsecured Leverage Ratio of not more than 0.60 to 1.00; provided,
however, from and after the consummation of a Significant Acquisition, so long
as no Default or Event of Default shall then exist or would exist after giving
effect to such Significant Acquisition, such ratio may be increased to not more
than 0.65 to 1.00 for the full fiscal quarter in which such Significant
Acquisition is consummated and the two consecutive full fiscal quarters
immediately succeeding such fiscal quarter.

(e) a Secured Debt Ratio of not more than 0.30 to 1.00.

Section 6.10 Insurance.

(a) (i) Maintain or cause to be maintained with responsible insurance companies
reasonably acceptable to the Administrative Agent such insurance on the
properties of the Borrower or any Subsidiary, in such amounts and against such
risks as is customarily maintained by similar businesses and cause each Operator
to do so; (ii) file with the

 

98



--------------------------------------------------------------------------------

Administrative Agent upon its request a detailed list of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby; and (iii) within 10 days after notice in writing from the
Administrative Agent, obtain such additional insurance as the Administrative
Agent may reasonably request; and

(b) Carry all insurance available through the PBGC or any private insurance
companies covering its obligations to the PBGC.

Section 6.11 Notice of Certain Events.

(a) Promptly notify the Administrative Agent in writing of the occurrence of any
Reportable Event, as defined in Section 4043 of ERISA, if a notice of such
Reportable Event is required under ERISA to be delivered to the PBGC within 30
days after the occurrence thereof, together with a description of such
Reportable Event and a statement of the action the Borrower or the applicable
ERISA Affiliate intends to take with respect thereto, together with a copy of
the notice thereof given to the PBGC.

(b) Promptly notify the Administrative Agent in writing if the Borrower or an
ERISA Affiliate receives an assessment of withdrawal liability in connection
with a complete or partial withdrawal with respect to any Multiemployer Plan,
together with a statement of the action that the Borrower or such ERISA
Affiliate intends to take with respect thereto.

(c) Promptly notify the Administrative Agent in writing if the Borrower
receives: (i) any notice of any violation or administrative or judicial
complaint or order having been filed or about to be filed against the Borrower
alleging violations of any Environmental Law and Regulation, or (ii) any notice
from any governmental body or any other Person alleging that the Borrower is or
may be subject to any Environmental Liability; and promptly upon receipt
thereof, provide the Administrative Agent with a copy of such notice together
with a statement of the action the Borrower intends to take with respect
thereto.

Section 6.12 Comply with ERISA.

Comply with all applicable provisions of ERISA and the Code now or hereafter in
effect, the failure to comply with which would cause a Material Adverse Effect.

Section 6.13 Environmental Compliance.

Operate or cause to be operated all property owned, operated or leased by the
Borrower and the Subsidiaries in compliance with all Environmental Laws and
Regulations, such that no Environmental Liability arises under any Environmental
Laws and Regulations, which would result in a Lien on any property of any of
them.

 

99



--------------------------------------------------------------------------------

Section 6.14 Maintenance of REIT Status;

   Listing on National Securities Exchange.

Maintain its status as a REIT, operate its business at all times so as to
satisfy all requirements necessary to qualify and maintain the Borrower’s
qualification as a real estate investment trust under Sections 856 through 860
of the Code and continue to list the common stock of the Borrower for trading on
a U.S. national securities exchange. Furthermore, the Borrower will maintain
adequate records so as to comply with all record-keeping requirements relating
to its qualification as a real estate investment trust as required by the Code
and applicable regulations of the Department of the Treasury promulgated
thereunder and will properly prepare and timely file with the Internal Revenue
Service all returns and reports required thereby.

Section 6.15 Anti-Corruption Laws.

Conduct its business in compliance with applicable Anti-Corruption Laws and
maintain policies and procedures designed to promote and achieve compliance with
such laws and Sanctions.

Section 6.16 Use of Proceeds.

The proceeds of the Loans hereunder may be used by the Borrower as follows:
(a) for the repayment in full of the outstanding amounts owed under the Existing
Credit Agreement, (b) to acquire, directly or indirectly, Health Care Facilities
and real estate, whether developed or undeveloped, (c) to extend or acquire
loans secured by Mortgages, (d) to finance Construction Investments or for
capital improvements to a Health Care Facility or real estate previously
financed or owned by the Borrower or a Subsidiary, (e) for investments that are
not prohibited under Section 7.08, (f) for the repayment of other outstanding
Indebtedness of the Borrower and (g) for working capital and general corporate
purposes.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, it shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 7.01 Indebtedness.

Create, incur, permit, assume or suffer to exist or have outstanding any
Indebtedness of the Borrower or any of its Subsidiaries, except:

(a) Indebtedness under the Loan Documents; and

(b) other Indebtedness; provided that (i) at the time of the incurrence of such
Indebtedness and after giving effect thereto (including any Liens associated
therewith) no Event of Default has occurred and is continuing or would result
therefrom and (ii) with respect to obligations of the Borrower in respect of
Swap Contracts, such Swap Contracts shall be entered into in order to manage
existing or anticipated risk and not for speculative purposes.

 

100



--------------------------------------------------------------------------------

Section 7.02 Liens.

Create, or assume or permit to exist, any Lien on any of the properties or
assets of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, except:

(a) Liens pursuant to any Loan Document;

(b) Liens securing Indebtedness permitted under Section 7.01;

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto, to the extent required by GAAP, are maintained on the books of
the applicable Person;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person;

(e) pledges or deposits or other Liens arising in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, or to secure statutory obligations, other
than any Lien imposed by ERISA;

(f) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business;

(g) the interests of lessees and lessors under leases or subleases of, and the
interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;

(h) Liens on property where the Borrower or its Subsidiaries is insured against
such Liens by title insurance;

(i) Liens on property acquired by the Borrower or any of its Subsidiaries after
the date hereof and which are in place at the time such properties are so
acquired and not created in contemplation of such acquisition;

(j) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;

(k) Liens securing assessment bonds, so long as the Borrower or its Subsidiaries
are not in default under the terms thereof;

(l) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

101



--------------------------------------------------------------------------------

(m) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(n) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g) or securing appeal or other surety bonds
related to such judgments;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement;

(p) assignments to a reverse Section 1031 exchange trust;

(q) licenses of intellectual property granted in the ordinary course of
business;

(r) Liens on assets of the Borrower or any of its Subsidiaries securing
obligations under Swap Contracts; and

(s) Purchase money Liens on property acquired or held by the Borrower or its
Subsidiaries in the ordinary course of business, securing Indebtedness incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
such property; provided that (i) any such Lien attaches to such property
concurrently with or within 20 days after the acquisition thereof, (ii) such
Lien attaches solely to the property so acquired in such transaction, (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such property, (iv) such Indebtedness is otherwise not prohibited by
Section 7.01(b) and (v) the aggregate amount of all such Indebtedness on a
Consolidated basis for the Borrower and its Subsidiaries shall not at any time
exceed $20,000,000.00.

Section 7.03 Intentionally Omitted.

Section 7.04 Mergers, Acquisitions.

Merge or consolidate with any Person, or acquire all or substantially all of the
assets or any of the capital stock or other equity interests of any Person,
unless (a) immediately after giving effect thereto, the Borrower is the
surviving entity or the merger or consolidation is a Merger with No Actual
Change in Control, (b) no Default or Event of Default exists or will occur after
giving effect thereto and (c) the approval of the stockholders of the Borrower
is not required under Section 312.03(c) of the New York Stock Exchange’s Listed
Company Manual or any successor provision of such manual.

Section 7.05 Distributions.

Declare or pay any dividends or make any distribution of any kind on the
Borrower’s outstanding stock, or set aside any sum for any such purpose, except
that:

 

102



--------------------------------------------------------------------------------

(a) the Borrower may declare and make dividend payments or other distributions
payable solely in its common stock;

(b) the Borrower may declare and pay cash dividends if, and only if at the time
of such payment and after giving effect thereto, no Event of Default shall exist
hereunder; and

(c) if a Default or an Event of Default exists or will occur as a result of the
dividend payment, the Borrower may declare and pay dividends to the minimum
extent necessary (taking into account any dividends or distributions otherwise
made including under Section 7.05(b)) to generate the minimum deduction for
dividends paid during each year that would be required to satisfy
Section 857(a)(1) of the Code.

Section 7.06 Changes in Structure.

Amend, supplement or modify the certificate of incorporation or by-laws (or
other applicable organizational documents) of the Borrower or any Subsidiary in
a manner which would be reasonably likely to cause a Material Adverse Effect.

Section 7.07 Disposition of Assets.

Make any Disposition of all or substantially all of the Property held by the
Borrower and its Subsidiaries, taken as a whole, or enter into any agreement to
do so, unless at the time of the Disposition and after giving effect thereto, no
Default or Event of Default exists and if such Disposition is among the Borrower
and its Subsidiaries.

Section 7.08 Investments.

Make or allow:

(a) Investments in Development Property to exceed, in the aggregate at any one
time outstanding, 35% of Consolidated Total Asset Value; or

(b) Investments in Joint Ventures to exceed, in the aggregate at any one time
outstanding, 25% of Consolidated Total Asset Value. For purposes of this
Section 7.08(b), the Borrower’s aggregate Investment in Joint Ventures will be
valued at book value as shown on the consolidated balance sheet of the Borrower,
as determined in accordance with GAAP.

Section 7.09 Fiscal Year.

Change its fiscal year.

Section 7.10 ERISA Obligations.

Permit the establishment of any Employee Benefit Plan or amend any Employee
Benefit Plan which establishment or amendment could result in liability to the
Borrower or increase the obligation for post-retirement welfare benefits of the
Borrower which liability or increase, individually or together with all similar
liabilities and increases, has a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

Section 7.11 Use of Proceeds.

Use the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) directly or indirectly: (A) to lend, contribute or
provide or otherwise make available to fund any activity or business in any
Designated Jurisdiction, (B) to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction who is the subject
of any Sanctions, or (C) in any other manner that will result, in each case, in
any violation by any Person (including any Lender, any Arranger, the
Administrative Agent, the L/C Issuer or the Swingline Lender) of any Sanctions.

Section 7.12 Transactions with Affiliates.

Except as expressly permitted by this Agreement, directly or indirectly enter
into any transaction of any kind with any Affiliate of the Borrower (other than
a Subsidiary), whether or not in the ordinary course of business, except
(i) transactions on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate or (ii) payments of compensation, perquisites and fringe
benefits arising out of any employment or consulting relationship in the
ordinary course of business, (iii) payments permitted by Section 7.05 and
(iv) transactions between or among the Borrower and any wholly-owned Subsidiary.

Section 7.13 Hazardous Material.

Cause or permit: (i) any Hazardous Material to be placed, held, located or
disposed of on, under or at any Facility or any part thereof, except for such
Hazardous Materials that are necessary for the Borrower’s or any Subsidiary’s or
any Operator’s operation of its business thereon and which shall be used,
stored, treated and disposed of in compliance with all applicable Environmental
Laws and Regulations or (ii) such Facility or any part thereof to be used as a
collection, storage, treatment or disposal site for any Hazardous Material. The
Borrower and each Subsidiary acknowledges and agrees that the Administrative
Agent and the Lenders shall have no liability or responsibility for either:

(A) damage, loss or injury to human health, the environment or natural resources
caused by the presence, disposal, release or threatened release of Hazardous
Materials on any part of such Facility; or

(B) abatement and/or clean-up required under any applicable Environmental Laws
and Regulations for a release, threatened release or disposal of any Hazardous
Materials located at any Facility or used by or in connection with the
Borrower’s or any Subsidiary’s or any Operator’s business.

 

104



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Payments. Failure by the Borrower to make, in the currency required
hereunder, (i) when and as required to be paid herein, any payment or mandatory
prepayment of principal of any Loan or any reimbursement obligation in respect
of any Letter of Credit or (ii) within three (3) Business Days after the same
becomes due, interest on any Loan or any reimbursement obligation in respect of
any Letter of Credit or (iii) to make any payment of any Fee or any other amount
payable hereunder; or

(b) Certain Covenants. Failure by the Borrower to perform or observe any of the
agreements of the Borrower contained in Section 6.01(i), Section 6.09 or Article
VII; or

(c) Other Covenants. Failure by the Borrower to perform or observe any other
term, condition or covenant of this Agreement or of any of the other Loan
Documents to which it is a party, which shall remain unremedied for a period of
30 days (or 60 days if such failure is susceptible of being remedied within 60
days and the Borrower or its Subsidiaries, as applicable, are diligently
proceeding to remedy such failure) after notice thereof shall have been given to
the Borrower by the Administrative Agent; or

(d) Cross Defaults. (i) The Borrower or any of its Subsidiaries (after giving
effect to any notice or grace periods applicable thereto), with respect to any
Recourse Indebtedness having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any such
Recourse Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any such Recourse Indebtedness contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which failure to observe or perform or other event is to
cause, or to permit the holder or holders of such Recourse Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Recourse Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Recourse
Indebtedness to be made, prior to its stated maturity, provided that clauses
(A) and (B) shall not apply to secured Recourse Indebtedness that becomes due
and payable as a result of the voluntary sale or transfer of the property or
assets securing such Recourse Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Recourse
Indebtedness; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any of its Subsidiaries is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower or any
of

 

105



--------------------------------------------------------------------------------

its Subsidiaries is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount; provided that clause (ii)(B) shall
not apply to any early payment requirement or unwinding or termination with
respect to any Swap Contract not arising out of a default by the Borrower or any
of its Subsidiaries to the extent that such Swap Termination Value owed has been
paid in full by the Borrower or any of its Subsidiaries when due; or

(e) Representations and Warranties. Any representation or warranty made in
writing or deemed made (pursuant to Section 4.02) to the Lenders or the
Administrative Agent in any of the Loan Documents or in connection with the
making of the Loans, or any certificate, statement or report made or delivered
in compliance with this Agreement, shall have been false or misleading in any
material respect when made, deemed made or delivered; or

(f) Bankruptcy.

(i) The Borrower shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, be adjudicated insolvent, petition or apply to any
tribunal for the appointment of a receiver, custodian, or any trustee for it or
a substantial part of its assets, or shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or the Borrower shall take any corporate action to authorize any of the
foregoing actions; or there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against it, that
remains undismissed for a period of 60 days or more; or any order for relief
shall be entered in any such proceeding; or the Borrower by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application or proceeding or the appointment of a custodian, receiver or any
trustee for it or any substantial part of its properties, or shall suffer any
custodianship, receivership or trusteeship to continue undischarged for a period
of 30 days or more; or

(ii) The Borrower shall generally not pay its debts as such debts become due; or

(iii) The Borrower shall have concealed, removed, or permitted to be concealed
or removed, any part of its property, with intent to hinder, delay or defraud
its creditors or any of them or made or suffered a transfer of any of its
property that may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or shall have made any transfer of its property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid; or shall have suffered or permitted, while insolvent, any creditor to
obtain a Lien upon any of its property through legal proceedings or distraint
that is not vacated within 30 days from the date thereof; or

(g) Judgments. There is entered against the Borrower or any of its Subsidiaries
(i) a final judgment or order that has not been discharged for the payment of
money in an aggregate amount exceeding $100,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have not
been discharged and that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

106



--------------------------------------------------------------------------------

(h) ERISA.

(i) The termination of any Plan or the institution by the PBGC of proceedings
for the involuntary termination of any Plan, in either case, by reason of, or
that results or could result in, a “material accumulated funding deficiency”
under Section 412 of the Code; or

(ii) Failure by the Borrower or any Subsidiary to make required contributions,
in accordance with the applicable provisions of ERISA, to each of the Plans
hereafter established or assumed by it; or

(i) Material Adverse Effect. There shall occur a Material Adverse Effect; or

(j) Ownership. (i) Any Person, or a group of related Persons, shall acquire,
except in the case of a Merger with No Actual Change in Control, (A) beneficial
ownership in excess of 35% of the outstanding stock of the Borrower or other
voting interest having ordinary voting powers to elect a majority of the
directors, managers or trustees of the Borrower (irrespective of whether at such
time stock of any other class or classes shall have or might have voting power
by reason of the happening of any contingency), or (B) all or substantially all
of the Investments of the Borrower, or (ii) a majority of the Board of Directors
of the Borrower, at any time, shall be composed of Persons other than
(A) Persons who were members of the Board of Directors on the date of this
Agreement, or (B) Persons who subsequently become members of the Board of
Directors and who either (1) are appointed or recommended for election with the
affirmative vote of a majority of the directors in office as of the date of this
Agreement, or (2) are appointed or recommended for election with the affirmative
vote of a majority of the Board of Directors of the Borrower then in office; or

(k) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all
Obligations arising under the Loan Documents, ceases to be in full force and
effect; or the Borrower or any other Person contests in any manner the validity
or enforceability of any material provision of any Loan Document; or the
Borrower or any other Person denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any material provision of any Loan Document.

Without limiting the provisions of Article IX, if a Default or an Event of
Default shall have occurred, then such Default or Event of Default will continue
to exist until it either is cured (to the extent specifically permitted) in
accordance with the Loan Documents or is otherwise expressly waived by the
requisite Appropriate Lenders (in their sole discretion) or the Administrative
Agent (with the approval of requisite Appropriate Lenders (in their sole
discretion)) as determined in accordance with Section 10.01.

 

107



--------------------------------------------------------------------------------

Section 8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Obligations then due
hereunder, any amounts received on account of the Obligations shall, subject to
the provisions of Sections 2.14 and 2.15, be applied in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

108



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints, designates
and authorizes KeyBank National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

109



--------------------------------------------------------------------------------

Section 9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or to provide notice to or, except as required hereby, consent of
the Lenders with respect thereto.

Section 9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or

 

110



--------------------------------------------------------------------------------

(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties has any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by any Loan Document, (v) the value or the
sufficiency of any collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

 

111



--------------------------------------------------------------------------------

Section 9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time resign as Administrative
Agent upon thirty (30) days’ notice to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower (provided no such
consultation shall be required if an Event of Default has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment prior to the effective date of
the resignation that the Administrative Agent gives (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective.

(b) Effect of Resignation. With effect from the Resignation Effective Date
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date), and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The

 

112



--------------------------------------------------------------------------------

fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including, without
limitation, in respect of any actions taken in connection with transferring the
agency to any successor Administrative Agent.

(c) L/C Issuer and Swingline Lender. Any resignation by KeyBank National
Association as Administrative Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swingline Lender. If KeyBank
National Association resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If KeyBank National
Association resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to
KeyBank National Association to effectively assume the obligations of KeyBank
National Association with respect to such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender, and the L/C Issuer, acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

113



--------------------------------------------------------------------------------

Section 9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Persons having any
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, an Arranger, a
Lender or the L/C Issuer hereunder. Notwithstanding anything to the contrary
contained in this Agreement, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
in its capacity as an Arranger, may, without notice to the Borrower or any other
party, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

Section 9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and L/C Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the rights of any Lender or the L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer or in any such proceeding.

 

114



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document or change the form or currency of payment, without the written
consent of each Lender entitled to such amount or directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(d) change (i) Section 8.03 or Section 2.13 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Required Alternative Currency Tranche Revolving Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
thereunder or make any determination or grant any consent hereunder or
thereunder, without the written consent of each Lender;

 

115



--------------------------------------------------------------------------------

(f) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the written consent of each Lender; or

(g) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Lenders under such Facility;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) any fee letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under a Facility, that by its
terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender;
(B) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersede the unanimous consent provisions set forth herein and (C) the Required
Lenders shall determine whether or not to allow the Borrower to use Cash
Collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with notice to the Lenders and the prior written consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

116



--------------------------------------------------------------------------------

Section 10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission or other
electronic mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail address and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement) and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail

 

117



--------------------------------------------------------------------------------

address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, facsimile number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile number or telephone number or electronic mail address for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swingline Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by

 

118



--------------------------------------------------------------------------------

the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof

 

119



--------------------------------------------------------------------------------

(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of the Borrower’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each

 

120



--------------------------------------------------------------------------------

Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and the Borrower hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

121



--------------------------------------------------------------------------------

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each of the Lenders and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment, or grant of a security
interest, subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility or either Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

122



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to an
Affiliate of the assigning Lender or an Approved Fund of the assigning Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) and the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the a
Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $5,000; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

 

123



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

124



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, but with
notice to, the Borrower and the Administrative Agent, sell participations to any
Person (other than a natural Person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of a Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such

 

125



--------------------------------------------------------------------------------

commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment, or grant of a security interest, shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee or
grantee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
KeyBank National Association assigns all of its Revolving Commitment and
Revolving Loans pursuant to subsection (b) above, KeyBank National Association
may, (i) upon thirty (30) days’ notice to the Borrower and the Lenders, resign
as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Borrower, resign
as Swingline Lender. In the event of any such resignation as L/C Issuer or
Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swingline Lender hereunder, in each case, who
agrees to act in such capacity; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of KeyBank
National Association as L/C Issuer or Swingline Lender, as the case may be. If
KeyBank National Association resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If KeyBank National
Association resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
of, and acceptance by, a successor L/C Issuer and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to KeyBank National
Association to effectively assume the obligations of KeyBank National
Association with respect to such Letters of Credit whereupon such substitute
letters of credit or other arrangements shall be deemed to be, and the Letters
of Credit issued by the retiring L/C Issuer shall cease to be, Letters of Credit
hereunder.

 

126



--------------------------------------------------------------------------------

Section 10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Related Parties and service providers (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties or service providers
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16, 2.17 or 2.18 or (B) any actual or prospective party (or its
Related Parties and service providers) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (vii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (viii) with the consent of the Borrower or
to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning the Borrower or any of its Subsidiaries, as
the case may be, (ii) it has developed compliance procedures regarding the use
of material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws.

 

127



--------------------------------------------------------------------------------

(c) Press Releases. The Borrower and its Affiliates agree that they will not in
the future issue any press releases using the name of the Administrative Agent
or any Lender or their respective Affiliates or referring to this Agreement or
any of the other Loan Documents without the prior written consent of the
Administrative Agent or such Lender, not to be unreasonably withheld, unless
(and only to the extent that) the Borrower or such Affiliate is required to do
so under law and then, in any event the Borrower or such Affiliate will consult
with such Person before issuing such press release; provided that the Borrower
may issue any such press release without the prior written consent of the
Administrative Agent or such Lender if such press release contains substantially
similar information as the information contained in a press release previously
approved by the Administrative Agent or such Lender, including, but not limited
to, the press release to be issued announcing the execution and delivery of this
Agreement.

(d) Customary Advertising Material. The Administrative Agent and the Lenders
agree that they will not use the name, product photographs, logo or trademark of
the Borrower for any advertising material relating to the transactions
contemplated hereby without the prior written consent of the Borrower, not to be
unreasonably withheld.

Section 10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C Issuer
or their respective Affiliates, irrespective of whether or not such Lender, the
L/C Issuer or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured, secured or unsecured, or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders. The rights of each
Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the

 

128



--------------------------------------------------------------------------------

excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or electronic mail transmission shall be promptly followed
by such manually executed counterpart.

Section 10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as

 

129



--------------------------------------------------------------------------------

possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 10.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

130



--------------------------------------------------------------------------------

Section 10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

131



--------------------------------------------------------------------------------

Section 10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
any Affiliate thereof, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates and the Lenders and
their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b) (i) the Administrative Agent and its Affiliates
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for Borrower or any of its
Affiliates, or any other Person and (ii) neither the Administrative Agent, any
of its Affiliates nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and its Affiliates and the Lenders may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Administrative Agent, any of
its Affiliates nor any Lender has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, any of its Affiliates or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

 

132



--------------------------------------------------------------------------------

Section 10.17 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery”, “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

Section 10.18 Automatic Alternative Currency Conversion.

If an Automatic Alternative Currency Conversion Trigger shall occur, the
Outstanding Amount of all Revolving Loans denominated in an Alternative Currency
and the Outstanding Amount of all Letters of Credit denominated in an
Alternative Currency shall, automatically and with no further action required,
be converted into the Dollar Equivalent of such amounts, determined by the
Administrative Agent or the L/C Issuer, as the case may be, on the basis of the
Spot Rate determined on the Automatic Alternative Currency Conversion Date, and
on and after such date all amounts accruing and owed to the Lenders in respect
of the Outstanding Amount of such Revolving Loans and such Letters of Credit
shall accrue and be payable in Dollars at the rate otherwise applicable
hereunder.

Section 10.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent, the L/C
Issuer or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate

 

133



--------------------------------------------------------------------------------

obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the L/C Issuer or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent, the L/C Issuer or such
Lender in such currency, the Administrative Agent, the L/C Issuer or such
Lender, as the case may be, agrees to return the amount of any excess to the
Borrower (or to any other Person who may be entitled thereto under applicable
Law). All of the Borrower’s obligations under this Section 10.19 shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

Section 10.20 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
agrees to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

Section 10.21 Acknowledgement and Consent to

                                 Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

134



--------------------------------------------------------------------------------

Section 10.22 Termination of Existing Credit Agreement.

On the Closing Date, the Existing Credit Agreement is hereby terminated except
for such provisions, if any, that are specified in the Existing Credit Agreement
as surviving the termination thereof, which provisions shall as so specified,
survive and remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW]

 

135



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     WELLTOWER INC.     By:  

/s/ Matthew McQueen

    Name:   Matthew McQueen     Title:   Senior Vice President-Legal

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as

Administrative Agent, as Swingline Lender, as

the LC Issuer and as a Lender

By:  

/s/ Laura Conway

Name:   Laura Conway Title:   Senior Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A. By:  

/s/ Yinghua Zhang

Name:   Yinghua Zhang Title:   Director

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Jaime Gitler

Name:   Jaime Gitler Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Joshua Freedman

Name:   Joshua Freedman Title:   Authorized Signatory

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Jaime Johnson

Name:   Jaime Johnson Title:   Director

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

Barclays Bank PLC By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ John C. Rowland

Name:   John C. Rowland Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Mark Koneval

Name:   Mark Koneval Title:   Managing Director By:  

/s/ Alistair Anderson

Name:   Alistair Anderson Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Denise Bushee

Name:   Denise Bushee Title:   Associate Director

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Director

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

Citizens Bank, National Association By:  

/s/ Samuel A. Bluso

Name:   Samuel A. Bluso Title:   Senior Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Brian Tuerff

Name:   Brian Tuerff Title:   Senior Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Nathaniel E. Sher

Name:   Nathaniel E. Sher Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

Mizuho Bank, Ltd. By:  

/s/ John Davies

Name:   John Davies Title:   Authorized Signatory

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

Mizuho Bank (USA) By:  

/s/ John Davies

Name:   John Davies Title:   Director

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ John E. Wilgus, II

Name:   John E. Wilgus, II Title:   Senior Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Jared Cohen

Name:   Jared Cohen Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

TD Bank, N.A. By:  

/s/ Sean C. Dunne

Name:   Sean C. Dunne Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

The Toronto-Dominion Bank By:  

/s/ Ken McKinnon

Name:   Ken McKinnon Title:   Managing Director By:  

/s/ Chris Sfikas

Name:   Chris Sfikas Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Cheryl B. Holm

Name:   Cheryl B. Holm Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

BMO Harris Bank, N.A. By:  

/s/ Lloyd Baron

Name:   Lloyd Baron Title:   Director

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY

By:  

/s/ Mark Edwards

Name:   Mark Edwards Title:   Senior Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ William G. Karl

Name:   William G. Karl Title:   Executive Officer

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Helga Blum

Name:   Helga Blum Title:   Managing Director

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Chris Rice

Name:   Chris Rice Title:   Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF CHINA LIMITED, NEW YORK BRANCH By:  

/s/ Chen Xu

Name:   Chen Xu Title:   President, U.S.A. & CEO

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A. By:  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Senior Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

BOKF, N.A. dba Bank of Oklahoma By:  

/s/ Christopher Rollmann

Name:   Christopher Rollmann Title:   Assistant Vice President

 

Welltower Inc. 2016 Credit Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Form of

Administrative Questionnaire

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT B

Form of

Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
[Letters of Credit and the Swingline Loans] included in such facilities5) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the credit transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:                                          
                       

 

                                                                   
                       

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.



--------------------------------------------------------------------------------

2.    Assignee[s]:                                                         
                                                                             
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.
   Borrower: Welltower Inc., a Delaware corporation 4.    Administrative Agent:
KeyBank National Association, as the administrative agent under the Credit
Agreement 5.    Credit Agreement: Credit Agreement, dated as of May 13, 2016
among the Borrower, the Lenders and KeyBank National Association, as
Administrative Agent, L/C Issuer, and Swingline Lender 6.    Assigned Interest:

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate
Amount of
Commitment/Loans
for all Lenders9      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10      CUSIP
Number       Revolving
Commitment    $         $           %             Term
Commitment/

Term Loans

   $         $           %                $         $           %      

 

[7. Trade Date:                                                      ]11

Effective Date:                     , 20       [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Commitment”, etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         ASSIGNEE [NAME OF
ASSIGNEE] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

[Consented to and]12 Accepted: KEYBANK NATIONAL ASSOCIATION, as
    Administrative Agent By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                    [Consented to:]13
By:                                     
                                                      
Name:                                     
                                                
Title:                                     
                                                   

 

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by the Assignor and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

 

2



--------------------------------------------------------------------------------

EXHIBIT C

Form of

Compliance Certificate

Financial Statement Date: [                ,             ]

 

TO:    KeyBank National Association, as Administrative Agent RE:    Credit
Agreement, dated as of May 13, 2016, by and among Welltower Inc., a Delaware
corporation (the “Borrower”), the Lenders and KeyBank National Association, as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement) DATE:    [Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [                            ] of the Borrower, and that, as
such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated financial statements accurately
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

 

 

1  This certificate should be from the chief executive officer or treasurer of
the Borrower.



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each Default
and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct on and as of the date hereof and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct on and as of the date hereof, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsection (a) of Section 5.09 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Credit Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The covenant analyses and information set forth on Schedule A, Annex 1 and
Annex 2 attached hereto are true and accurate on and as of the date of this
Certificate.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2



--------------------------------------------------------------------------------

                                                                                
                         Name:                                     
                                                       Title: [Chief Executive
Officer][Treasurer]

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [                    ,         ] (“Statement Date”)

WELLTOWER INC.

COVENANT REVIEW

CREDIT AGREEMENT

DATED as of May 13, 2016

QUARTER ENDED:

(in thousands)

 

I.      Section 6.09(a) Leverage Ratio:

     

A.     Consolidated Total Indebtedness on the Statement Date:

     

1.      Indebtedness of the Borrower and its Subsidiaries on a Consolidated
basis (net of unrestricted cash and cash equivalents up to an amount not to
exceed the aggregate amount of Indebtedness of the Borrower and its Subsidiaries
maturing in the immediately succeeding 24 months):

   $                               

2.      Borrower’s Pro Rata Share of Indebtedness of each Joint Venture:

   $        

3.      Consolidated Total Indebtedness (Line I.A.1 plus Line I.A.2 (without
duplication))1

      $     

B.     Consolidated Total Asset Value on the Statement Date:

     

1.      Total Asset Value of the Borrower and its Subsidiaries on a Consolidated
basis:

   $        

2.      Borrower’s Pro Rata Share of Total Asset Value of each Joint Venture:

   $        

3.      Consolidated Total Asset Value on the Statement Date (Line I.B.1 + I.B.2
(without duplication))2:

      $     

C.     Leverage Ratio (Line I.A.3÷I.B.3):

        ___ to 1.00   

Maximum permitted Leverage Ratio as of the end of each fiscal quarter:

        0.60 to 1.00   

Notwithstanding the foregoing, from and after the consummation of a Significant
Acquisition, so long as no Default or Event of Default shall then exist or would
exist after giving effect to such Significant Acquisition, the Leverage Ratio
may be increased to not more than 0.65 to 1.00 for the full fiscal quarter in
which such Significant Acquisition is consummated and the two consecutive full
fiscal quarters immediately succeeding such fiscal quarter.

 

 

1  Consolidated Total Indebtedness shall not include security deposits, accrued
liabilities or prepaid rent, each as defined in accordance with GAAP.

2  For purposes of calculating the Leverage Ratio, Consolidated Total Asset
Value shall not include the aggregate amount of unrestricted cash and cash
equivalents netted against Indebtedness of the Borrower and its Subsidiaries
maturing in the immediately succeeding 24 months.



--------------------------------------------------------------------------------

II.     Section 6.09(b) Consolidated Tangible Net Worth

     

A.     Consolidated Tangible Net Worth on the Statement Date:

     

1.      Tangible Net Worth of the Borrower and its Subsidiaries on a
Consolidated basis:

   $        

2.      Borrower’s Pro Rata Share of each Joint Venture’s total equity minus
goodwill plus accumulated depreciation and amortization and redeemable
noncontrolling interests:

   $        

3.      Consolidated Tangible Net Worth on the Statement Date (Line II.A.1 +
II.A.2:

      $     

B.     $14,813,499,000

     

Minimum required: Line II.A.3 shall be greater than or equal to Line II.B as of
the end of each fiscal quarter.

     

III.   Section 6.09(c) Fixed Charge Coverage Ratio:

     

A.     Consolidated EBITDA for the for the four (4) consecutive fiscal quarters
ending on the Statement Date (See Annex 1):

     

1.      EBITDA of the Borrower and its Subsidiaries on a Consolidated basis
(from Annex 1):

   $        

2.      Borrower’s Pro Rata Share of EBITDA of each Joint Venture (from Annex
1):

   $        

3.      Consolidated EBITDA (Line III.A.1 + III.A.2 (without duplication)):

      $     

B.     Consolidated Fixed Charges for the for the four (4) consecutive fiscal
quarters ending on the Statement Date (See Annex 1)3:

     

1.      Consolidated Interest Expense:

     

a.      Interest Expense of the Borrower and its Subsidiaries on a Consolidated
basis:

   $        

b.      Borrower’s Pro Rata Share of Interest Expense of each Joint Venture:

   $        

c.      Consolidated Interest Expense (Line III.B.1.a + III.B.1.b (without
duplication)):

      $     

 

3  For purposes of calculating Consolidated Fixed Charges, there shall be
excluded, (i) gains and losses from unwinding or break-funding of Swap
Contracts, (ii) write-offs of unamortized deferred financing fees,
(iii) prepayment fees, premiums and penalties, and (iv) other unusual or
non-recurring items as are reasonably acceptable to the Administrative Agent and
the Required Lenders.

 

Schedule A to Compliance Certificate - 2



--------------------------------------------------------------------------------

2.      Scheduled Principal Payments4:

     

a.      Scheduled principal payments with respect to Indebtedness of the
Borrower and its Subsidiaries on a Consolidated basis (excluding any balloon or
final payment):

   $                               

b.      Borrower’s Pro Rata Share of all scheduled principal payments with
respect to Indebtedness (excluding any balloon or final payment) of each Joint
Venture:

   $        

c.      Scheduled Principal Payments (Line III.B.2.a + III.B.2.b (without
duplication)):

      $     

3.      Cash dividends and distributions in respect of preferred stock (but
excluding redemption payments or charges in connection with the redemption of
preferred stock) of the Borrower and its Subsidiaries:

      $     

4.      Consolidated Fixed Charges (Line III.B.1.c + III.B.2.c + III.B.3)5:

      $     

C.     Fixed Charge Coverage Ratio (Line III.A.3 ÷ Line III.B.4):

        ___ to 1.00   

Minimum requirement as of the end of each fiscal quarter:

        1.50:1.00   

IV    Section 6.09(d) Unsecured Leverage Ratio:

     

A.     Unsecured Debt on the Statement Date:

      $     

B.     Consolidated Unencumbered Asset Value on the Statement Date:

     

1.      Unencumbered Asset Value of the Borrower and its Subsidiaries on a
Consolidated basis:

   $        

2.      Borrower’s Pro Rata Share of Unencumbered Asset Value of each Joint
Venture:

   $        

3.      Consolidated Unencumbered Asset Value (Line IV.B.1 + IV.B.2 (without
duplication)):

   $         $     

C.     Unsecured Leverage Ratio (Line IV.A÷IV.B.3):

        ___ to 1.00   

Maximum permitted Unsecured Leverage Ratio as of the end of each fiscal quarter:

        0.60 to 1.00   

 

 

4  For purposes of determining Scheduled Principal Payments, Indebtedness shall
not include security deposits, accrued liabilities or prepaid rent, each as
defined in accordance with GAAP

5  For purposes of calculating Consolidated Fixed Charges, there shall be
excluded, (i) gains and losses from unwinding or break-funding of Swap
Contracts, (ii) write-offs of unamortized deferred financing fees,
(iii) prepayment fees, premiums and penalties, and (iv) other unusual or
non-recurring items as are reasonably acceptable to the Administrative Agent and
the Required Lenders.

 

Schedule A to Compliance Certificate - 3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, from and after the consummation of a Significant
Acquisition, so long as no Default or Event of Default shall then exist or would
exist after giving effect to such Significant Acquisition, the Unsecured
Leverage Ratio may be increased to not more than 0.65 to 1.00 for the full
fiscal quarter in which such Significant Acquisition is consummated and the two
consecutive full fiscal quarters immediately succeeding such fiscal quarter.

 

V      Section 6.09(e) Secured Debt Ratio:

     

A.     Secured Debt on the Statement Date:

   $                               

B.     Consolidated Total Asset Value on the Statement Date (Line I.B.3):

   $        

C.     Secured Debt Ratio (Line V.A ÷ V.B):

      $     

Maximum permitted Secured Debt Ratio as of the end of each fiscal quarter:

        0.30 to 1.00   

VI    Section 7.08(a) Investments in Development Properties:

     

A.     Investments in Development Property on the Statement Date (See Annex 2):

   $        

B.     Consolidated Total Asset Value on the Statement Date (Line I.B.3):

   $        

C.     Investments in Development Property as a percentage of Consolidated Total
Asset Value (Line V1.A ÷ VI.B):

     

Maximum permitted Investments in Development Property as a percentage of
Consolidated Total Asset Value

        35 % 

VII  Section 7.08(b) Investments in Joint Ventures:

     

A.     Investments in Joint Ventures on the Statement Date (See Annex 2):

   $        

B.     Consolidated Total Asset Value on the Statement Date (Line I.B.3):

   $        

C.     Investments in Joint Ventures as a percentage of Consolidated Total Asset
Value (Line VI1.A ÷ VII.B)6:

     

Maximum permitted Investments in Joint Ventures as a percentage of Consolidated
Total Asset Value

        25 % 

 

 

6  For purposes of determining Investments in Joint Ventures, Borrower’s
aggregate Investment in Joint Ventures will be valued at book value as shown on
the consolidated balance sheet of the Borrower, as determined in accordance with
GAAP.

 

Schedule A to Compliance Certificate - 4



--------------------------------------------------------------------------------

Annex 1

to the Compliance Certificate

EBITDA of Borrower and its Subsidiaries

 

EBITDA of Borrower and its Subsidiaries

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Year
Ended

Net Income

              

+ Consolidated Interest Expense

              

+ income taxes

              

+ depreciation and amortization expense

              

+ non-cash expenses

              

- items increasing Net Income which do not represent a cash receipt

              

= EBITDA of Borrower and Subsidiaries on a Consolidated basis

              

Borrower’s Pro Rata Share of EBITDA of Joint Ventures

 

Borrower’s Pro Rata Share of EBITDA of Joint Ventures

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Year
Ended

Net Income

              

+ Consolidated Interest Expense

              

+ income taxes

              

+ depreciation and amortization expense

              

+ non-cash expenses

              

- items increasing Net Income which do not represent a cash receipt

              

= Borrower’s Pro Rata Share of EBITDA of Joint Ventures

              



--------------------------------------------------------------------------------

Annex 2

to the Compliance Certificate

Investments in Development Properties

 

Investments in Development Properties

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Year
Ended

[List]

              

Total Other Investments in Development Properties

              

Investments in Joint Ventures

 

Investments in Joint Ventures

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Year
Ended

[List]

              

Total Other Investments in Joint Ventures

              



--------------------------------------------------------------------------------

EXHIBIT D-1

Form of

Loan Notice

Date: [                ,             ]

 

TO:    KeyBank National Association, as Administrative Agent RE:    Credit
Agreement, dated as of May 13, 2016, by and among Welltower Inc., a Delaware
corporation (the “Borrower”), the Lenders and KeyBank National Association, as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement) DATE:    [Date]

 

 

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving][Term] Loans

 

  ¨ A [conversion] or [continuation] of [Revolving][Term] Loans

---

 

  1. On                              (the “Credit Extension Date”)

 

  2. In the amount of                              

******************************

 

  3. Comprised of:  ¨ Base Rate Loans

¨ Eurocurrency Rate Loans

 

  4. For Eurocurrency Rate Loans: with an Interest Period of      months

 

  5. For Revolving Loans: in the following Approved Currency:

[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(b)[(i)][(ii)] of the Credit Agreement.]1

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the Credit
Extension Date.

 

 

1  Include this sentence in the case of a Revolving Borrowing.



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Signature Page to Loan Notice



--------------------------------------------------------------------------------

EXHIBIT D-2

Form of

Swingline Loan Notice

 

TO:    KeyBank National Association, as Administrative Agent and Swingline
Lender RE:    Credit Agreement, dated as of May 13, 2016, by and among Welltower
Inc., a Delaware corporation (the “Borrower”), the Lenders and KeyBank National
Association, as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

The undersigned hereby requests a Swingline Loan:

1. On                                  (the “Credit Extension Date”)

2. In the amount of $                                .

The Swingline Borrowing requested herein complies with the requirements of the
provisos contained in the third sentence of Section 2.04(a) of the Credit
Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the Credit
Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT E-1

Form of

Bid Loan Quote Request

 

TO:    KeyBank National Association, as Administrative Agent and Swingline
Lender RE:    Credit Agreement, dated as of May 13, 2016, by and among Welltower
Inc., a Delaware corporation (the “Borrower”), the Lenders and KeyBank National
Association, as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

Pursuant to Section 2.01(c) of the Credit Agreement:

1. The Borrower hereby gives notice that it requests Bid Loan Quotes for the
following proposed Bid Loan Borrowing(s)1 on
                                         (the “Credit Extension Date”):

 

Credit Extension Date2

  

Amount3

  

Interest Period4

2. The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the Credit
Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

1  Up to three.

2  Must be a Business Day.

3  Each amount must be at least $2,000,000 and an integral multiple of
$1,000,000 in excess thereof.

4  A period of not more than 180 days after the funding date thereof and ending
on a Business Day.



--------------------------------------------------------------------------------

EXHIBIT E-2

Form of

Bid Loan Quote

 

TO:    KeyBank National Association, as Administrative Agent and Swingline
Lender RE:    Credit Agreement, dated as of May 13, 2016, by and among Welltower
Inc., a Delaware corporation (the “Borrower”), the Lenders and KeyBank National
Association, as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

In response to the Borrower’s Bid Loan Quote Request dated                     ,
         (the “Bid Loan Quote Request”), we hereby make the following Bid Loan
Quote(s) on the following terms:

 

  1. Quoting Bank:             

 

  2. Name, address, phone number and facsimile number of person to contact at
Quoting Bank:

 

                                         

                                         

                                         

                                         

                                         

 

  3. We hereby offer to make Bid Loan(s) in the following principal amount(s),
for the following Interest Period(s) and the following rate(s):

 

Funding Date1

  

Amount2

  

Interest Period3

  

Quote4

 

  

 

1  As specified in the Bid Loan Quote Request.

2  The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for at least $2,000,000 and an
integral multiple of $1,000,000 in excess thereof.

3  As specified in the Bid Loan Quote Request.

4  Specify rate of interest per annum ([quoted on an “all-in” basis] and rounded
to the nearest 1/10,000 of 1%).



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to the third sentence of
Section 2.01(c)(ii)(B) of the Loan Agreement.

Date:                    ,         

 

[____________________________]5   By:                                           
                                   6 Name:                                   
                                       Title: 
                                                                         

 

 

 

5  Insert name of Quoting Bank

6  Must be an authorized officer.

 

Signature Page to Bid Loan Quote



--------------------------------------------------------------------------------

EXHIBIT F-1

Form of

Revolving Note

[                ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [                    ] or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of May 13, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and KeyBank National Association, as Administrative Agent, L/C
Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Signature Page to Revolving Note



--------------------------------------------------------------------------------

EXHIBIT F-2

Form of

Bid Loan Note

[                ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [                    ] or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Bid Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of May 13, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and KeyBank National Association, as Administrative Agent, L/C
Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of each Bid
Loan from the date of such Bid Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars and in immediately available funds at
the Administrative Agent’s Office for such currency. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Bid Loan Note is one of the Bid Loan Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Bid Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Bid Loan Note and endorse thereon the date, amount and
maturity of its Bid Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Bid Loan Note.

Delivery of an executed counterpart of a signature page of this Bid Loan Note by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS BID LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Signature Page to Bid Loan Note



--------------------------------------------------------------------------------

EXHIBIT F-3

Form of

Swingline Note

[                ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [                            ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swingline Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of May 13, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, and KeyBank National Association,
as Administrative Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Lender in Dollars and in immediately available funds at the Lender’s office for
such currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
and the holder is entitled to the benefits thereof. Swingline Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.

Delivery of an executed counterpart of a signature page of this Swingline Loan
Note by fax transmission or other electronic mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Signature Page to Swingline Note



--------------------------------------------------------------------------------

EXHIBIT F-4

Form of

U.S. Term Note

[                ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [                            ] or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the U.S. Term Loan made by the
Lender to the Borrower under that certain Credit Agreement, dated as of May 13,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders from time
to time party thereto, and KeyBank National Association, as Administrative
Agent, L/C Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of the U.S.
Term Loan made by the Lender from the date of such U.S. Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This U.S. Term Note is one of the U.S. Term Notes referred to in the Credit
Agreement and the holder is entitled to the benefits thereof. The U.S. Term Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this U.S. Term Note and endorse thereon the date, amount and
maturity of its U.S. Term Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this U.S. Term Note.

Delivery of an executed counterpart of a signature page of this U.S. Term Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this U.S.
Term Note.

THIS U.S. TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Signature Page to U.S. Term Note



--------------------------------------------------------------------------------

EXHIBIT F-5

Form of

Canadian Term Note

[                ,         ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [                    ] or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Canadian Term Loan made by the Lender to the
Borrower under that certain Credit Agreement, dated as of May 13, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and KeyBank National Association, as Administrative Agent, L/C
Issuer and Swingline Lender.

The Borrower promises to pay interest on the unpaid principal amount of the
Canadian Term Loan made by the Lender from the date of such Canadian Term Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Canadian Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.

This Canadian Term Note is one of the Canadian Term Notes referred to in the
Credit Agreement and the holder is entitled to the benefits thereof. The
Canadian Term Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Canadian Term Note and endorse
thereon the date, amount and maturity of its Canadian Term Loan and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Canadian Term Note.

Delivery of an executed counterpart of a signature page of this Canadian Term
Note by fax transmission or other electronic mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Canadian Term Note.

THIS CANADIAN TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

WELLTOWER INC. a Delaware corporation By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

Signature Page to Canadian Term Note



--------------------------------------------------------------------------------

EXHIBIT G

Form of

Officer’s Certificate

 

TO:    KeyBank National Association, as Administrative Agent RE:    Credit
Agreement, dated as of May 13, 2016, by and among Welltower Inc., a Delaware
corporation (the “Company”), the Lenders and KeyBank National Association, as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement) DATE:    May 13, 2016

 

 

The undersigned Responsible Officer of the Company hereby certifies as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the certificate
of incorporation of the Company and all amendments thereto as in effect on the
date hereof certified as a recent date by the appropriate Governmental
Authorities of the state of incorporation of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the bylaws of the
Company and all amendments thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the board of directors of the Company on October 29, 2015. Such
resolutions have not in any way been rescinded or modified and have been in full
force and effect since their adoption to and including the date hereof, and such
resolutions are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.

4. Attached hereto as Exhibit D are true and complete copies of the certificates
of good standing, existence or its equivalent of the Company certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation of the Company and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------

5. The persons named on Exhibit E are the duly elected and qualified officers of
the Company, holding the offices indicated next to the names on Exhibit E on the
date hereof, and the signatures appearing opposite the names of the officers on
Exhibit E are their true and genuine signatures, and each of such officers is
duly authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Notes and the other Loan Documents to be issued pursuant thereto.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year set forth above.

 

By:  

 

  MATTHEW MCQUEEN   Senior Vice President – Legal

I, ERIN C. IBELE, the Executive Vice President, Head of Human Capital and
Corporate Secretary of the Company, hereby certify that MATTHEW MCQUEEN is the
duly elected and qualified Senior Vice President – Legal of the Company and that
his true and genuine signature is set forth above.

 

By:  

 

  ERIN C. IBELE   Executive Vice President, Head of Human Capital and Corporate
Secretary

 

Signature Page to Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT A

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

4



--------------------------------------------------------------------------------

EXHIBIT D

 

5



--------------------------------------------------------------------------------

EXHIBIT E

 

Name

  

Office

  

Signature

Erin C. Ibele    Executive Vice President, Head of Human Capital and Corporate
Secretary    Matthew McQueen    Senior Vice President – Legal   



--------------------------------------------------------------------------------

EXHIBIT H-1

Form of

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 13, 2016, by
and among Welltower Inc., a Delaware corporation (the “Borrower”), the Lenders
and KeyBank National Association, as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF FOREIGN LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:                          ,         



--------------------------------------------------------------------------------

EXHIBIT H-2

Form of

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 13, 2016, by
and among Welltower Inc., a Delaware corporation (the “Borrower”), the Lenders
and KeyBank National Association, as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:  

 

Title:  

 

Date:                          ,         



--------------------------------------------------------------------------------

EXHIBIT H-3

Form of

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 13, 2016, by
and among Welltower Inc., a Delaware corporation (the “Borrower”), the Lenders
and KeyBank National Association, as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the participation in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:  

 

Title:  

 

Date:                          ,         



--------------------------------------------------------------------------------

EXHIBIT H-4

Form of

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of May 13, 2016, by
and among Welltower Inc., a Delaware corporation (the “Borrower”), the Lenders
and KeyBank National Association, as Administrative Agent, L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”). Pursuant to the
provisions of Section 3.01 of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(c) with respect to the extension of credit pursuant to this Credit Agreement or
any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (b) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:                          ,         



--------------------------------------------------------------------------------

EXHIBIT I

Form of

Funding Indemnity Letter

 

TO:    KeyBank National Association, as Administrative Agent   

Lenders to the Credit Agreement (as hereinafter defined)

RE:    Credit Agreement, dated as of May 13, 2016, by and among Welltower Inc.,
a Delaware corporation (the “Borrower”), the Lenders and KeyBank National
Association, as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:    May
13, 2016

 

 

This letter is delivered in anticipation of the closing of the Credit Agreement.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned thereto in the most recent draft of the Credit Agreement circulated to
the Borrower and the Lenders.

The Borrower anticipates that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on May 13, 2016 (the “Effective Date”).
The Borrower wishes to borrow [the initial Revolving Loans, the U.S. Term Loans
and the Canadian Term Loans]1, described in the Loan Notice delivered in
connection with this letter agreement, on the Effective Date, bearing interest
at a Eurocurrency Rate (the “Effective Date Eurocurrency Rate Loans”).

The Borrower acknowledges that (a) in order to accommodate the foregoing
request, the Lenders are making funding arrangements for value on the Effective
Date, (b) there can be no assurance that the Credit Agreement will become
effective as of the Effective Date, (c) the Lenders will not make Effective Date
Eurocurrency Rate Loans unless the Credit Agreement has been fully executed and
the requirements set forth in Article IV of the Credit Agreement are satisfied
(the “Funding Requirements”), and (d) if the Funding Requirements are not
satisfied on or before the Effective Date, the Lenders may sustain funding
losses as a result of such failure to close on such date.

In order to induce the Lenders to make the funding arrangements necessary to
make the Effective Date Eurocurrency Rate Loans on the Effective Date, the
Borrower agrees promptly upon demand to compensate each Lender and hold each
Lender harmless from any loss, cost or expense (including the cost of counsel)
which such Lender may incur (a) as a consequence of any failure to (i) satisfy
the Funding Requirements or (ii) borrow the Effective Date Eurocurrency Rate
Loans on the Effective Date from such Lender for any reason whatsoever
(including the failure of the Credit Agreement to become effective) or (b) in
connection with the preparation, administration or enforcement of, or any
dispute arising under, this Funding

 

 

1  Revise as applicable



--------------------------------------------------------------------------------

Indemnity Letter. For purposes of calculating amounts payable by the Borrower to
any Lender under this paragraph, the provisions of Section 3.05 of the Credit
Agreement shall apply as if the Credit Agreement were in effect with respect to
the Effective Date Eurocurrency Rate Loans (regardless of whether the Credit
Agreement ever becomes effective).

This letter agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this letter agreement by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this letter agreement. This
letter agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

WELLTOWER INC. a Delaware corporation By:  

 

Name:  

 

Title:  

 

Signature Page to Funding Indemnity Letter